Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 1 of 50




   EXHIBIT A
                     Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 2 of 50

      oT OF                             UNITED STATES DEPARTMENT OF EDUCATION
                                                  OFFICE FOR CIVIL RIGHTS
                                                           32 OLD SLIP, 261H FLOOR
L.3                                                      NEW YORK, NEW YORK 10005



      SZATESOV                                                                                     TIMOTHY C. J. BLANCHARD
                                                                                                   DIRECTOR
                                                                                                   NEW YORK OFFICE


                                                                August 31, 2020

         Sent via email only to:

         MIZEL001(&,hartford.zov
         Lori Mizerak
         Assistant Corporation Counsel
         City of Hartford
         550 Main Street, Room 210
         Hartford, Connecticut 06103
         Attorney for Hartford Public Schools

         dmonasterskv(WL-Law.corn
         David S. Monastersky, Esq.
         Howd & Ludorf, LLC
         65 Wethersfield Avenue
         Hartford, Connecticut 06114
         Attorney for Glastonbury Public Schools
           and Canton Public Schools

         pimurphvAgoodwin.com &
         lvoderAgoodwin.com
         Peter J. Murphy, Esq.
         Linda L. Yoder, Esq.
         Shipman & Goodwin, LLP
         One Constitution Plaza
         Hartford, Connecticut 06103-1919
         Attorneys for Connecticut Interscholastic Athletic Conference
           and Danbury Public Schools

         jzelmanWordharrison.com
         Johanna Zelman, Esq.
         Ford Harrison
         CityPlace II
         185 Asylum Street, Suite 610
         Hartford, Connecticut 06103
         Attorney for Bloomfield Public Schools
           and Cromwell Public Schools




                 The Department of Education's mission is to promote student achievement and preparation for global competitiveness by
                                             fostering educational excellence and ensuring equal access.
         Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 3 of 50

Page 2 of 49 —
             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

Re: Case No. 01-19-4025
    Connecticut Interscholastic Athletic Conference

      Case No. 01-19-1252
      Glastonbury Public Schools

      Case No. 01-20-1003
      Bloomfield Public Schools

      Case No. 01-20-1004
      Canton Public Schools

      Case No. 01-20-1005
      Cromwell Public Schools

      Case No. 01-20-1006
      Danbury Public Schools

      Case No. 01-20-1007
      Hartford Public Schools

Dear Attorneys Mizerak, Monastersky, Murphy, Yoder, and Zelman:

The U.S. Department of Education, Office for Civil Rights (OCR) issues this Revised Letter of
                         Action 1 in the above-referenced cases. The earlier Letter of Impending
Impending Enforcement Action'
Enforcement Action, dated May 15, 2020, has been updated in light of the Supreme Court's Court’s
holding in Bostock v. Clayton Cnty., Georgia, 140 S. Ct. 1731 (2020).

The Complainant filed complaints against the Connecticut Interscholastic Athletic Conference
(CIAC) and the Glastonbury Board of Education (Glastonbury) on behalf of three high school
student-athletes and their parents. The Complainant alleged that the CIAC's CIAC’s policy permitting
certain biologically male student-athletes to participate in interscholastic athletics (Article IX,
Section B of the CIAC By-Laws, adopted May 9, 2013, and titled, "Transgender
                                                                         “Transgender Participation"
                                                                                        Participation”
(hereinafter referred to as the Revised Transgender Participation Policy)) discriminated against
female student-athletes competing in interscholastic girls'
                                                       girls’ track in the state of Connecticut on the
                      2
                 sex.
basis of their sex.2     Specifically, the Complainant alleged that the Revised Transgender
Participation Policy denied girls opportunities to compete, including in state and regional meets,
and to receive public recognition critical to college recruiting and scholarship opportunities. The

1
i Section 305 of OCR’s
                  OCR's Case Processing Manual states as follows: "When“When following the expiration of the 10 calendar
day period referenced in CPM subsection 303(g) .. . . . the recipient does not enter into a resolution agreement to resolve
the identified areas of non-compliance, OCR will prepare a Letter of Impending Enforcement Action."  Action.”
2
2 For the purposes of this letter, the terms "male"
                                             “male” and "female"
                                                            “female” are defined by biological sex. See Mem. from from U.S.
Attorney General to U.S. Attorneys
                                 Attorneys Heads of    of Department Components (Oct. 4, 2017), available at
https://www.justice.gov/ag/page/file/1006981/download; see also Bostock v. Clayton Cnty., Georgia, 140 S. Ct. 1731,
1739 (2020) (leaving undisturbed the government's
                                        government’s position, and noting that the Court proceeded "on   “on the assumption
that ‘sex’
     'sex' signified what the employers suggest, referring only to biological distinctions between male and female.").
                                                                                                                  female.”).
          Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 4 of 50

Page 3 of 49 —
             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

Complainant further alleged that implementation of the Revised Transgender Participation Policy
by Glastonbury, the school attended by one of the complainant student-athletes (Student 1), denied
opportunities to girls competing in interscholastic girls'
                                                    girls’ track on the basis of their sex. In addition,
the Complainant alleged that the CIAC retaliated against one of the complainant parents (Parent
1), after Parent 1 complained about the Revised Transgender Participation Policy; and that a
Glastonbury track coach retaliated against Student 1 for her and her parent's
                                                                       parent’s (Parent 2's)
                                                                                         2’s) advocacy
against the Revised Transgender Participation Policy.

             OCR’s Case Processing Manual (the Manual),3
Pursuant to OCR's                                       Manual), 3 Section 103, OCR also opened an
investigation of Bloomfield Public Schools (Bloomfield) and Hartford Public Schools (Hartford),
based on allegations that these school districts allowed a biologically male student-athlete (Student
                           girls’ track teams. OCR also opened an investigation of Cromwell Public
A) to participate on their girls'
Schools (Cromwell), based on allegations that this school district allowed a biologically male
student-athlete (Student B) to participate on its girls’
                                                    girls' track team. Additionally, OCR opened an
investigation of Canton Public Schools (Canton) and Danbury Public Schools (Danbury), the
school districts attended by the other two complainant student-athletes (Students 2 and 3,
respectively), following a determination that these school districts may have been involved in
alleged acts of discrimination related to the complaints filed against the CIAC and Glastonbury.
OCR investigated whether these school districts denied athletic benefits and opportunities to
female student-athletes competing in interscholastic girls'girls’ track through implementation of the
Revised Transgender Participation Policy, or limited the eligibility or participation of any female
student-athletes competing in interscholastic girls'
                                                 girls’ track through implementation of the Revised
Transgender Participation Policy.

Summary of Findings

As detailed below, the actions of the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell,
Canton, and Danbury resulted in the loss of athletic benefits and opportunities for female student-
athletes. One complainant student-athlete explained to OCR that no matter how hard she trained,
she felt that she could never be good enough to defeat Students A and B. She also stated that
female student-athletes were missing out on great opportunities to succeed and felt that female
student-athletes could be "completely
                           “completely eradicated from their own sports."
                                                                    sports.” Another complainant
student-athlete explained to OCR that she felt that she could not fairly compete against Students
A and B, because they had a physical advantage over her. In this sense, they were denied the
opportunities that Connecticut male student-athletes had of being able to compete, on a level
playing field, for the benefits that flow from success in competitive athletics. OCR determined
that the participation of Students A and B in girls'
                                                 girls’ track events resulted in lost benefits and
opportunities for female student-athletes.

OCR determined that the CIAC, by permitting the participation of certain male student-athletes in
girls’ interscholastic track in the state of Connecticut, pursuant to the Revised Transgender
girls'
Participation Policy, denied female student-athletes athletic benefits and opportunities, including
advancing to the finals
                  fmals in events, higher level competitions, awards, medals, recognition, and the
possibility of greater visibility to colleges and other benefits. Accordingly, OCR determined that

3
3   https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf.
    https://www2.ed.goviabout/offices/listiocedocs/ocrepm.pdf.
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 5 of 50

             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
Page 4 of 49 —
1006, and 01-20-1007

the CIAC denied athletic benefits and opportunities to female student-athletes competing in
                girls’ track in the state of Connecticut through the Revised Transgender
interscholastic girls'
Participation Policy, in violation of the regulation implementing Title IX of the Education
Amendments of 1972 (Title IX), at 34 C.F.R. § 106.41(a).

OCR determined that the participation of Glastonbury, Canton, and Danbury in athletic events
                                               CIAC’s Revised Transgender Participation Policy,
sponsored by the CIAC, consistent with the CIAC's
which resulted in Students 1, 2, and 3, and other female student-athletes competing against
Students A and B, denied athletic benefits and opportunities to Students 1, 2, and 3, and other
female student-athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. §
106.41(a). Even though Glastonbury, Canton, and Danbury purported to operate separate teams
for members of each sex, Glastonbury, Canton, and Danbury placed female student-athletes in
athletic events against male student-athletes, resulting in competitive disadvantages for female
student-athletes. The athletic events in which the female student-athletes competed were
coeducational; female student-athletes were denied the opportunity to compete in events that were
exclusively female, whereas male student-athletes were able to compete in events that were
                                    districts’ participation in the athletic events sponsored by the
exclusively male. Accordingly, the districts'
CIAC denied female student-athletes athletic opportunities that were provided to male student-
          Glastonbury’s, Canton's,
athletes. Glastonbury's, Canton’s, and Danbury's
                                          Danbury’s obligations to comply with the regulation
implementing Title IX are not obviated or alleviated by any rule or regulation of the CIAC. 34
C.F.R § 106.6(c).

Student A participated in girls'
                            girls’ outdoor track during school year 2017-2018 on the Bulkeley
                                     girls’ indoor and outdoor track during school year 2018-2019
(Hartford) team; and participated in girls'
    Bloomfield’s team. OCR determined that the participation of Hartford and Bloomfield in
on Bloomfield's
athletic events sponsored by the CIAC, consistent with the CIAC's      CIAC’s Revised Transgender
Participation Policy, which resulted in Student A's
                                                  A’s participating in events against Students 1, 2,
and 3, and against other female student-athletes, denied athletic benefits and opportunities to
Students 1, 2, and 3, and other female student-athletes, in violation of the regulation implementing
Title IX, at 34 C.F.R. § 106.41(a). Student B participated in girls'
                                                               girls’ indoor and outdoor track during
school years 2017-2018 and 2018-2019 on Cromwell'sCromwell’s team. OCR determined that the
participation of Cromwell in athletic events sponsored by the CIAC, consistent with the CIAC'sCIAC’s
Revised Transgender Participation Policy, which resulted in Student B's   B’s participating in events
against Students 1, 2, and 3, and against other female student-athletes, denied athletic benefits and
opportunities to Students 1, 2, and 3, and other female student-athletes, in violation of the
regulation implementing Title IX, at 34 C.F.R. § 106.41(a). Hartford's,Hartford’s, Bloomfield's,
                                                                                   Bloomfield’s, and
Cromwell’s obligations to comply with the regulation implementing Title IX are not obviated or
Cromwell's
alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).

For the aforementioned reasons, OCR also determined that the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury treated student-athletes differently based on sex, by
denying benefits and opportunities to female students that were available to male students.

With respect to the retaliation allegation filed against the CIAC, there was insufficient evidence to
                 Complainant’s allegation that the CIAC retaliated against Parent 1 after Parent 1
substantiate the Complainant's
complained about the Revised Transgender Participation Policy. With respect to the retaliation
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 6 of 50

Page 5 of 49 —
             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

allegation filed against Glastonbury, there was insufficient evidence to substantiate the
Complainant’s allegation that Glastonbury retaliated against Student 1.
Complainant's

Nothing in this letter should be interpreted to impute misconduct on the part of any biologically
male students who participated in these competitions.

Investigation and Issuance of Letter of Impending Enforcement Action

During the course of the investigation, OCR interviewed the Executive Director of the CIAC;
administrators and staff from Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury; and the students and parents on whose behalf the complaint was filed. In addition, OCR
reviewed documentation that the Complainant, the CIAC, the school districts, and some of the
students and parents submitted. OCR also reviewed publicly available information regarding the
CIAC and its member school student-athletes.

At the conclusion of the investigations, OCR informed the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury of its findings and determinations that the CIAC,
Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury had discriminated against
female student-athletes. OCR requested that the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury enter into resolution agreements to remedy the violations.
Because the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury did not
enter into resolution agreements, OCR issued letters of impasse to the CIAC, Glastonbury,
Bloomfield, Hartford, Cromwell, Canton, and Danbury on March 17, 2020, in which it advised the
CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury that it would issue
this letter if each did not reach an agreement with OCR within 10 calendar days of the date of its
          letter. 4 OCR issues this Letter of Impending Enforcement Action because the CIAC,
impasse letter.4
Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury have to date failed to
voluntarily enter into resolution agreements to remedy the identified violations.

Jurisdiction

OCR is responsible for enforcing Title IX, as amended, 20 U.S.C. § 1681 et seq., and its
implementing regulations at 34 C.F.R. Part 106, which prohibit discrimination on the basis of sex
in education programs and activities receiving financial assistance from the U.S. Department of
Education (the Department).

OCR has jurisdiction over the CIAC as follows:

        a) The CIAC is a direct recipient of Federal funding from the Department through a grant
                          Department’s Office of Special Education Programs (OSEP) to support
           awarded by the Department's
           the Special Olympics Unified Champion Schools program administered by the CIAC.


4
4In emails dated March 27, 2020, OCR informed the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton,
and Danbury that in view of their COVID-19-related duties and responsibilities, OCR was extending the 10-calendar-
                           OCR’s proposed resolution agreement for a period of 30 days, to April 27, 2020.
day deadline to respond to OCR's
         Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 7 of 50

Page 6 of 49 —
             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

         b) The CIAC is also an indirect recipient of Federal funding. The CIAC is governed by
            member school representatives who devote official time and district resources to the
            CIAC (e.g., determine athletic eligibility, make rules for athletic competitions, run state
            boys’ and girls'
            boys'      girls’ tournaments, and control state championships). In addition, the CIAC
            receives revenue through the sale of tickets to tournament contests—revenue that
            would otherwise go to the schools—and by the assessment of entry fees on schools for
            participation in various tournaments. The CIAC is also an indirect recipient of
            Departmental financial assistance through Special Olympics of Connecticut (which
            receives grant money from OSEP) because several employees of Special Olympics of
            Connecticut provide to the CIAC technical assistance in the administration of the
            Special Olympics Unified Champion Schools program.

         c) The CIAC's
                 CIAC’s member schools also have ceded controlling authority over Connecticut's
                                                                                      Connecticut’s
            high school athletic program to the CIAC, whose purpose is to supervise, direct, and
            control interscholastic athletics in Connecticut. In addition to the CIAC's
                                                                                 CIAC’s governance
            by local school representatives (noted above), the Connecticut General Assembly's
                                                                                         Assembly’s
            Office of Legislative Research stated that school districts have the power to organize
            athletic programs and decide in what sports to compete, adding, "Boards   “Boards have
            delegated authority over the organization of interscholastic high school athletics to [the
            CIAC]. CIAC regulates high school sports, promulgates eligibility and safety and
                                                                            championships.”
            health rules for teams, and organizes and controls games and championships."

OCR has jurisdictional authority under Title IX to investigate Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury, because each is a recipient of financial assistance from the
Department.

    I.      ATHLETIC BENEFITS AND OPPORTUNITIES

Findings of Fact

                 The CIAC’s
                     CIAC's Organizational Structure

The CIAC is the only association governing interscholastic athletic programs for secondary
           Connecticut. 5 The CIAC is a division of the Connecticut Association of Schools (CAS).
schools in Connecticut.5
Any public or parochial school accredited by the Connecticut State Department of Education, as
well as any private school or academy, and any private school holding associate institutional
membership in the CAS can become a member of the CIAC. The CIAC currently has 188 member
schools. Member schools sign an annual Membership Agreement, pay annual dues, and agree to
abide by the CAS Constitution and the CIAC By-Laws and Eligibility Rules. During school year
2018-2019, the CIAC authorized its member schools to participate in 14 boys'
                                                                         boys’ sports and 13 girls'
                                                                                             girls’
sports. The CIAC By-Laws allow female athletes to participate on boys'
                                                                    boys’ teams, but do not permit



5
                                               (“The CIAC is the only Association which governs interscholastic
5 See CIAC Handbook 2019-2020, Section 2.2 ("The
athletic programs for secondary schools in Connecticut.").
                                           Connecticut.”).
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 8 of 50

Page 7 of 49 —
             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

                                girls’ teams. The CIAC administers its athletics programs by way
male athletes to participate on girls'
                                                   regulations. 6
of the CAS Constitution, by-laws, and tournament regulations.6

The CIAC has 27 committees corresponding to each of the CIAC-sanctioned sports. Each
committee includes representatives from member schools, including principals, coaches, and
athletic directors, as well as former coaches. These committees coordinate the activities of the
sports, including game rules, playing conditions, tournament policies, and sportsmanship
initiatives. The by-laws, along with the CAS constitution, are published every year as part of the
                                                    website. 7 The Handbook includes detailed rules
CIAC Handbook, which is available on the CIAC website.7
and regulations governing athletic administration, scheduling, and eligibility, among other topics.
The CAS Legislative Body is authorized to make changes to the CAS Constitution and the by-
laws. The principals of the CIAC member schools are the voting delegates to the Legislative Body.
The CAS Constitution states that any voting member school may submit a proposed change to the
by-laws/regulations through its representative. The CIAC Board of Control is the governing body
for high school interscholastic sports in Connecticut and has 14 voting and 3 non-voting members;
the Board of Control has representatives from large, medium, and small schools, urban and rural
                                                      schools. 8 The by-laws require that the Board
schools, as well as public, parochial, and technical schools.8
of Control consider any proposed change to a by-law/regulation, act upon it, and submit any
proposed by-law/regulation change to member schools for a vote at the annual meeting of the
Legislative Body. The by-laws, including the rules, regulations, and policies contained therein, as
                                                                   schools,9 and the CIAC has the
well as the tournament regulations are binding on its member schools,9
                                                   by-laws.'°
authority to penalize schools for violation of the by-laws. 10



During interviews, district staff members confirmed that the districts regarded the by-laws, rules,
and regulations, including the Revised Transgender Participation Policy, as binding. The
witnesses further stated that they regarded the CIAC as the only athletic association in Connecticut




6
6   The by-laws constitute the general rules and policies for athletic administration and participation in the CIAC.
 Specific policies, such as the Revised Transgender Participation Policy, are contained within the by-laws. Further
                                                            (“tournament regulations”)
policies regarding sport-specific tournament participation ("tournament    regulations") are published each season in a
 sports information packet.
 7
   http://www.casciac.org/pdfs/ciachandbook_1920.pdf
 7 http://www.casciac.org/pdfs/ciachandbook   1920.pdf (site last visited on April 24, 2020).
88 The CIAC Board of Control is elected each year by the Legislative Body at the Annual Meeting of the CAS. The
 CIAC Board of Control meets monthly during the school year.
 9
 9 See the CIAC Handbook 2019-2020, Section 2.4 ("Each(“Each member school has the responsibility of knowing and
adhering to all CIAC rules and regulations and administering its athletic programs according to those rules.”).
                                                                                                        rules.").
 10
 1° See the CIAC Handbook 2019-2020, Section 3.0, CIAC By-Laws, Article III, Section C ("The   (“The Board of Control
 shall have the power to assess and to enforce such penalties, including fines, against member schools, principals,
athletic directors, coaches and/or members of the coaching staff, as it deems suitable for violations of its Bylaws,
Regulations, Rules, Standards of Courtesy, Fair Play and Sportsmanship, Code of Ethics, or any other standard of
 conduct or any other provision of this Handbook.").
                                         Handbook.”). Witnesses OCR interviewed, including the CIAC Executive
 Director and administrators of member schools, stated that, in general, member schools are responsible for ensuring
their own compliance with the CIAC's
                                CIAC’s rules and for self-reporting any violations of those rules. Member schools can
also report other schools for potential violations. The CIAC Executive Director informed OCR that, to date, no
member school has self-reported or reported another member school for a violation of the Revised Transgender
Participation Policy.
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 9 of 50

Page 8 of 49 —
             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

                                                                   students.11 Witnesses told OCR
that could provide sufficient competitive opportunities for their students."
that if their schools were to withdraw from the CIAC, they likely would encounter difficulties
scheduling games against other schools and would be unable to participate in statewide
competitions. An Athletic Director for one of the Districts advised OCR that a CIAC member
school would not benefit from playing against a nonmember school because it would not add to
    school’s record for purposes of qualifying for the state championship. The same Athletic
the school's
Director also stated that having a state-wide association makes all of the athletics programs
stronger and more consistent with set rules for play and eligibility.

         The CIAC’s          of its Revised Transgender Participation Policy
             CIAC's Adoption of

The CIAC stated that its Board of Control began discussions regarding transgender participation
in athletics during school year 2007-2008. During its 56th 56th Annual Meeting, held on May 8, 2008,
the CIAC membership adopted a by-law change concerning the eligibility of transgender athletes,
adding new language to Article IX of the CIAC by-laws (the 2008 policy). Specifically, the 2008
policy allowed transgender student-athlete participation only in accordance with the gender stated
                                                                                            12
       student’s birth certificate unless the student had undergone "sex
on the student's                                                       “sex reassignment.”
                                                                            reassignment."12   The 2008
policy set forth specific requirements for post-pubescent sex reassignment, including surgery; legal
recognition of the reassignment by proper governmental authorities; hormonal therapy; and a two-
                                                      changes. 13 The 2008 policy also provided that a
year waiting period post-surgical and anatomical changes.13
student-athlete seeking participation as a result of a sex reassignment would be able to appeal
                                         CIAC’s eligibility appeal process. The stated rationale for
eligibility determinations through the CIAC's
                           “[w]hile the eligibility of transgendered students has not yet been a ‘live’
the 2008 policy was that "[w]hile                                                                 'live'
issue in Connecticut, the CIAC Board felt that it should be pro-active and have a policy in place
                eventualities.” 14 The 2008 policy remained in effect until 2013. The CIAC advised
for any future eventualities."14
OCR that, during that time period, the CIAC did not receive any requests for a student-athlete to
                                                     student’s "assigned
participate on a team that was different from the student's     “assigned gender at birth."
                                                                                    birth.”

The CIAC stated that in 2012, after the Connecticut Legislature passed Public Act 11-55,
                         Connecticut’s anti-discrimination laws to prohibit discrimination on the
expanding the scope of Connecticut's
                             expression,” 15 the CIAC decided to review and revise the 2008 policy.
         “gender identity or expression,"15
basis of "gender


it
11
   The CIAC Executive Director stated that there are private schools within Connecticut, such as Taft, Choate, and
Kent, that do not belong to the CIAC. These schools belong to the Founders League, whose website describes the
league as comprising "highly
                       “highly selective college preparatory schools.”
                                                             schools." The Founders League includes ten schools from
Connecticut and one school from New York. The Founders League holds its Championship in 13 boys'     boys’ sports and 12
girls’ sports separately, and the CIAC precludes any Founders League schools from competing in any post-season
girls'
events hosted by the CIAC. Witnesses opined that they did not know if the Founders League was a feasible alternative
for a public school in lieu of becoming a member of the CIAC.
12
   https://www.casciac.org/pdfs/ciachandbook_1213.pdf
12 https://www.casciac.org/pdfs/ciachandbook     1213.pdf (site last visited on April 24, 2020)
13
13 Under the 2008 policy, a student-athlete who had undergone sex reassignment before puberty was not subject to the
requirements detailed above.
14
                                           https://www.casciac.org/pdfs/adopted_bylaw_changes_CIAC.pdf
14 The CIAC Annual Meeting minutes. https://www.casciac.org/pdfs/adopted            bylaw changes CIAC.pdf (site last
visited on April 24, 2020).
15
15 P.A. 11-55, which became effective on October 1, 2011, defines "gender
                                                                      “gender identity or expression”
                                                                                           expression" as follows:
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 10 of 50

Page 9 of 49 —
             – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-20-
1006, and 01-20-1007

The CIAC did so at its Annual Meeting, held on May 9, 2013, when the current Revised
Transgender Participation Policy was enacted. This Policy states, in relevant part:

         [T]his policy addresses eligibility determinations for students who have a gender
         identity that is different from the gender listed on their official birth certificates. . .
         . Therefore, for purposes of sports participation, the CIAC shall defer to the
         determination of the student and his or her local school regarding gender
         identification. In this regard, the school district shall determine a student's student’s
         eligibility to participate in a CIAC gender specific sports team based on the gender
         identification of that student in current school records and daily life activities in the
         school and community at the time that sports eligibility is determined for a
         particular season. Accordingly, when a school district submits a roster to the CIAC
         it is verifying that it has determined that the students listed on a gender specific
         sports team are entitled to participate on that team due to their gender identity and
                                                                                student’s gender
         that the school district has determined that the expression of the student's
         identity is bona fide and not for the purpose of gaining an unfair advantage in
         competitive athletics. . . . The CIAC has concluded that [these] criteria [are]
         sufficient to preclude the likelihood that a student will claim a particular gender
                                                                                   competition.16
         identity for the purpose of gaining a perceived advantage in athletic competition.16




         “Gender identity or expression"
         "Gender              expression” means a person's
                                                     person’s gender-related identity, appearance or behavior,
         whether or not that gender-related identity, appearance or behavior is different from that
                                           person’s physiology or assigned sex at birth, which gender-related
         traditionally associated with the person's
         identity can be shown by providing evidence including, but not limited to, medical history, care or
         treatment of the gender-related identity, consistent and uniform assertion of the gender-related
         identity or any other evidence that the gender-related identity is sincerely held, part of a person's
                                                                                                      person’s
         core identity or not being asserted for an improper purpose.

See Conn. Gen. Stat. § 46a-51. Specifically, with respect to the public schools, P.A. 11-55 amended § 10-15c of the
Connecticut General Statutes to prohibit discrimination on the basis of gender identity or expression, among other
bases. The legislative history of P.A. 11-55 indicates that the topic of athletics was briefly raised during the
Connecticut House proceedings on May 19, 2011, in a discussion between Rep. Fox (the bill's     bill’s proponent) and Rep.
Shaban. In response to Rep. Shaban’s
                                Shaban's question concerning whether, under the bill, a high school boy who wanted to
play on the school’s
             school's girls’
                      girls' basketball team could not be prohibited from doing so, Rep. Fox indicated that he believed,
but was not certain, that in that context the intent of the bill was to apply only to a male athlete who had undertaken
what Rep. Shaban had described as "affirmative
                                       “affirmative physical changes."
                                                              changes.” Conn. Gen. Assembly House Proceedings 2011,
Vol. 54, Part 12 (May 19, 2011) at 4017-4022.
16
16 The CIAC informed OCR that the Revised Transgender Participation Policy has been in effect since its adoption on
May 9, 2013. The CIAC stated to OCR that the policy contained in the revised by-law no longer required student-
athletes to undergo medical treatment or sex reassignment surgery in order to participate in athletics consistent with
their gender identity, nor would a student-athlete be required to seek permission from the CIAC in order to participate
under the policy in accordance with the student's
                                          student’s gender identity; rather, the policy required member schools to submit
rosters that reflected the gender identities of their students. The CIAC further stated that this decision was based on
“a determination that a member school is in the best position to identify and confirm that a student-athlete's
"a                                                                                               student-athlete’s gender is
                       student’s gender identity at school and to place the student on the correct team roster."
consistent with the student's                                                                                       roster.”
Accordingly, the Board of Control determined that students would not be required to disclose their transgender status
to the CIAC.
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 11 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 10 of 49 —
20-1006, and 01-20-1007

Thus, the Revised Transgender Participation Policy eliminated any requirement that transgender
student-athletes provide any medical information or documentation to the CIAC or its member
schools.

The Connecticut State Department of Education (CSDE) issued a document entitled, "Guidance
                                                                                   “Guidance
on Civil Rights Protections and Supports for Transgender Students —    – Frequently Asked
                                           FAQs). 17 The 2017 FAQs state, in relevant part:
Questions,” dated September 2017 (the 2017 FAQs).17
Questions,"

         For issues concerning participation in interscholastic competitive sports, schools
         and districts should consult their counsel and the Connecticut Interscholastic
                              (“CIAC”). 18
         Athletic Association ("CIAC").18

On October 11, 2018, the CAS Board of Directors requested that an ad hoc committee examine all
the CIAC rules and regulations that relate to gender. The meeting minutes of the CIAC stated that
                                                                                               19
the purpose of the review was to ensure that the regulations were in alignment with state law.
                                                                                           law.19
The CIAC established a Gender By-Law Subcommittee in December 2018 to review all of the by-
laws relating to gender in order to confirm the current policies and practices or make
recommendations for improvements. In its report to the CIAC Board of Control, dated April 4,
2019, the Subcommittee concluded that the by-laws reviewed were "in
                                                                  “in alignment with Connecticut
                                  20
                        mission.”
law and the CAS-CIAC mission."20

         The CIAC’s              Districts’ Implementation of
              CIAC 's and School Districts'                of the Revised Transgender
         Participation Policy

School district witnesses interviewed stated that none of the districts had a specific written
procedure or practice in place to implement the Revised Transgender Participation Policy, but that
they followed or would follow the plain language of the policy. Districts that had not had a
transgender student request to participate in athletics stated that should they receive a request from
a transgender student to participate in athletics, they would look at the gender identity listed in the
student’s current school records and then whether the gender identity the student is expressing
student's
during the day is consistent with the gender identity listed in the student's
                                                                        student’s school records; e.g.,
whether the student has requested to use a name and pronouns consistent with that sex. Witnesses
stated that often this process would involve the student's
                                                    student’s parents, particularly if the student were

17
17  https://portal.ct.gov/-/media/SDE/Title-IX/transgender_guidance_faq.pdf?la=en
    https://portal.ct.gov/-/media/SDE/Title-IX/transgender   guidance faq.pdf?la=en (site last visited on April 24,
2020). This guidance indicates that the CIAC is responsible for establishing statewide policies for transgender
participation in interscholastic competitive sports.
18
18 2017 FAQs, p. 7. See https://portal.ct.gov/-/media/SDE/Title-IX/transgenderguidance
                             https://portal.ct.gov/-/media/SDE/Title-IX/transgender_guidance_faq.pdf?la=en
                                                                                                faq.pdf?la=en (site last
visited on April 24, 2020).
19
19 https://portal.ct.gov/-/media/SDE/Title-IX/transgender_guidance.pdf?la=en
   https://portal.ct.gov/-/media/SDE/Title-IX/transgender   guidance.pdf?la=en (site last visited on April 24, 2020).
20
20 The CAS mission statement is as follows: "The“The Connecticut Association of Schools provides exemplary programs
and services that promote excellence in the education of all children."
                                                               children.” The CIAC mission statement is as follows:
“The CIAC believes that interscholastic athletic programs and competition are an integral part of a student’s
"The                                                                                                student's academic,
social, emotional and physical development. The CIAC promotes the academic mission of schools and honorable
competition. As such, the CIAC serves as the regulatory agency for high school interscholastic athletic programs and
exists to assure quality experiences that reflect high ethical standards and expectations for fairness, equity and
sportsmanship for all student-athletes and coaches. The CIAC provides leadership and support for member schools
through the voluntary services of dedicated school administrators, athletic directors, coaches and consultants."
                                                                                                    consultants.”
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 12 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 11 of 49 —
20-1006, and 01-20-1007

a minor and school records needed to be changed; but that once the student had established his or
her gender identity, the school would place the student on the roster of the team associated with
that gender. Witnesses from districts that have had transgender students request to participate in
athletics detailed a similar internal process; namely, that upon a request from a transgender student,
                         student’s records, speak with the student's
they would review the student's                              student’s teachers/counselors, meet with
    student’s parents, and if all was consistent, thereafter, place the student on the team roster
the student's
                      student’s gender identity.
associated with the student's

Every district confirmed to OCR that it believed that no specific documentation, medical or
otherwise, was required in order for the district to comply with the policy. District administrators
reported that they had not received specific training regarding implementation of the Revised
Transgender Participation Policy, although some stated that they had attended workshops or
presentations on the topic of transgender athletes generally. Principals and athletics directors
interviewed by OCR indicated that transgender student-athlete participation had been discussed
either formally or informally at annual professional development conferences, as well as during
professional association meetings, and through their respective regional conferences. Witnesses
from the districts stated, and the CIAC confirmed to OCR, that the CIAC has not questioned any
decisions made by a member school under the policy, nor has it investigated any rosters submitted
by member schools with respect to the policy. Glastonbury noted that, in the past, when it had a
                                                          student’s parent offered to provide medical
transgender student wish to participate in athletics, the student's
documentation to support their request under the Revised Transgender Policy; however, the CIAC
advised Glastonbury that the information was not required.

Additionally, multiple district witnesses stated to OCR that, according to their understanding of
the Revised Transgender Participation Policy, it is not the school's
                                                                school’s or district's
                                                                            district’s role to determine
  student’s gender. Witnesses from Bloomfield, Danbury, Glastonbury, and Hartford stated that
a student's
                                                                     student’s gender identity; and the
the student initiates the process and informs the district of the student's
district’s role is to review the current school records, speak with school staff regarding the student's
district's                                                                                      student’s
current gender expression during the school day, and then place the student on the appropriate
roster. Witnesses from Bloomfield and Cromwell also stated that if a student were to initially
register with the school under a gender identity that differed from the student's
                                                                           student’s biological sex, the
school would place the student on the roster of the gender identified in the school registration
records; i.e., the district and student would not need to have a discussion or review the student's
                                                                                                student’s
participation under the Revised Transgender Participation Policy. Both Cromwell and Bloomfield
have used this process in their districts.

       Concerns Raised by Parents and Others to the CIAC Regarding the Policy and the
                     of Biologically Male Students in Track Events
       Participation of

In 2019, the CIAC received several emails from parents of Connecticut high school students, in
which the parents expressed concerns about the policy and specifically about the participation in
female track events of biologically male students.

From January 2019 to March 2019, the CIAC received four emails from the father of a female
student-athlete at Glastonbury High School (Parent 3). On January 29, 2019, Parent 3 sent an
email to the CIAC stating that he and many parents of other female track athletes, as well many of
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 13 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 12 of 49 —
20-1006, and 01-20-1007

                                                                                athletes 21 and that the
the athletes themselves, believed that the policy was unfair to female track athletes21
policy raised safety concerns as well, particularly with respect to sports involving physical
contact. 22 With respect to track, he suggested that a compromise could be reached whereby a boy
contact.22
identifying as a girl would be able to compete but would not have the results used for purposes of
conference or state records or for all-conference or all-state selection. Parent 3 requested a meeting
                                         topic. 23
with the CIAC officials to discuss the topic.23

On February 17, 2019, Parent 3 sent an email to the CIAC stating that the transgender policy
affected the outcome of the CIAC State Open Girls Indoor Track Championship held on February
16, 2019. Specifically, he stated that the performance of a transgender athlete "with
                                                                                “with all the
                                                    athlete” in the Championship had enabled
physiological and anatomical attributes of a male athlete"
Bloomfield High School to win the team championship over Glastonbury. Parent 3 again urged
the CIAC to change the policy. On February 25, 2019, the Executive Director of the CIAC
                                           3’s correspondence would be provided to a CIAC
responded to Parent 3, stating that Parent 3's
subcommittee reviewing the policy.

On March 3, 2019, Parent 3 sent an email to the CIAC again urging the CIAC to change the policy.
He further stated that at the New England Regional Indoor Track Championship, held on March
2, 2019, a biologically male athlete finished first in the 55-meter and 300-meter sprints and had
helped Bloomfield win first place over Glastonbury in the girls’
                                                             girls' 4 x 400 meter relay. On March
10, 2019, Parent 3 sent an email to the CIAC stating that the National Scholastic Athletic
Foundation, an organization that hosts the New Balance National high school track and field
competition, had established a policy whereby female transgender athletes are required to meet
applicable rules established by the National Scholastic Athletics Foundation, USA Track & Field,
and International Olympic Committee, which required such athletes to demonstrate that they had
                                                           Bloomfield’s girls'
undergone hormone treatment. Parent 3 stated that when Bloomfield's      girls’ 4 x 400 team recently
competed in the New Balance Nationals, it did so without the participation of its biologically male
                                                      Bloomfield’s team had achieved at the New
athlete, and that this resulted in a slower time than Bloomfield's
England championships, when the biologically male athlete had competed.

From February 2019 to March 2019, the CIAC received three emails from a parent (Parent 4). On
February 25, 2019, Parent 4 sent an email to the CIAC expressing concerns about the fairness of
    policy. 24 He stated "the
the policy.24            “the current unfair competitive balance at the State Open has cost 7

21
21 In part, Parent 3 stated as follows: "Should
                                        “Should a boy who identifies as a girl with all of the physiological and anatomical
advantages of a boy be able to compete in Connecticut Girls Indoor Track, obtain medals over other girls who have
trained hard and care deeply about the results, eradicate existing girls event and state track records and push what
would have been the final
                        fmal girl qualifier out of selection for All-Conference and All-State honors?"
                                                                                                honors?”
22
   In part, Parent 3 stated as follows: "Should
                                          “Should safety be compromised in girls high school track or other girls sports
such as basketball, soccer or lacrosse to accommodate a boy who identifies as a girl with all of the physiological and
                               boy?”
anatomical advantages of a boy?"
23
23 In addition, Parent 3 attached a copy of an email dated January 27, 2019, that he had sent to officials from the
Glastonbury District. In this email, Parent 3 expressed his concerns about the policy's
                                                                                      policy’s fairness and safety, and he
described several recent track meets in which a transgender athlete had finished
                                                                               fmished ahead of other athletes. Parent 3
asked the Glastonbury officials to make efforts to have the policy changed.
24
24 Specifically, he stated that "there
                                 “there are many, myself included, who cannot begin to fathom the policy of the CIAC
that has allowed the competitive record of Connecticut Girls High School Track and Field Competitions to be altered
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 14 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 13 of 49 —
20-1006, and 01-20-1007

Connecticut student/athletes the opportunity to compete at the New England Championship"
                                                                                Championship” and
“[t]his results in a significant negative impact to these cisgender girls through no fault of their
"[t]his
own.” He also stated the policy unfairly denied these elite athletes an opportunity to gain additional
own."
exposure with college coaches and recruiters. In addition, he stated that "[alt“[a]t the heart of the
competitive fairness issue regarding competition between transgender girls and cisgender girls is
                                                             males.”
the abundance of testosterone present in young biological males."

Further, Parent 4 stated that the CIAC maintains different qualifying standards for girls'
                                                                                    girls’ and boys'
                                                                                               boys’
track, which he contended was an acknowledgment that there was a measurable difference in the
performance capabilities between genders. He requested that the CIAC adjust the results of the
2019 State Girls Open Competition so as not to include the results of the transgender athletes, and
he requested that the policy be changed going forward. He offered several suggestions for a new
policy (e.g., establishing a new competitive category for transgender athletes).

The Executive Director of the CIAC responded the same day, stating that Parent 4's            4’s
correspondence would be shared with the subcommittee reviewing the Revised Transgender
Participation Policy. On March 1, 2019, Parent 4 sent an email to the CIAC, stating that he would
like to arrange a meeting with the members of the subcommittee reviewing the policy. On March
5, 2019, Parent 4 sent an email to the CIAC stating that, during the New England Indoor Regional
Championships on March 2, 2019, spectators from other states had expressed "surprise
                                                                                   “surprise and
concern” that Connecticut permitted transgender athletes to participate.
concern"

On June 20, 2019, the CIAC received an email from the mother of a rising female high school
student in Connecticut (Parent 5). Parent 5 expressed her concern that the policy was unfair to
female athletes because it would allow "genetic
                                         “genetic males (no matter how they identify themselves)
to usurp genetically female athletes in competition."
                                        competition.”

In a letter to the CIAC, dated April 11, 2017, a head track coach at a Connecticut high school stated
that Student B was at a great advantage unless or until the student began taking hormone blockers.
He also referred to average high school testosterone levels according to the Mayo Clinic. He then
argued that Student B had gender characteristics that females cannot compete with, and that
Student B was taking advantage of the CIAC's
                                           CIAC’s policies and rules. He requested that the CIAC
find a solution that allowed Students A and B to compete but also protected female athletes.

                  The CIAC’s      for Girls’
                      CIAC's Rulesfor Girls' Indoor and Outdoor Track Competition

The CIAC is organized into various boards and committees, including one committee for each
CIAC-sanctioned sport. Each year, the CIAC committee for the respective sport publishes a
“Sports Packet/Information Sheet”
"Sports                     Sheet" for the season. The Sports Packet/Information Sheets for girls'
                                                                                              girls’
indoor and outdoor track set forth, among other things, the procedures for entering student-athletes




by the tabulation and classification of results that include transgender athletes that has now spread its impact to not
only athletes that have competed directly in these events, but now also their teammates, especially 75 members of the
Glastonbury Girls Indoor Track Team, when team records and scoring are impacted.”
                                                                             impacted."
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 15 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 14 of 49 —
20-1006, and 01-20-1007

                                                                        25
in events; how many events a student-athlete may participate in;     in;25 submitting qualifying
performances; entrance fees; rules regarding electronic devices; protest procedures; scrimmages;
and, regular season score reporting.

The CIAC sets the rules for athletic eligibility and competition across the state. Each sport is
divided into divisions/classes, based on the size of the school. The CIAC sports committees
determine the tournament or championship class divisions for each sport based on the grade 9-12
enrollments of each school as of October 1 of the past school year. A school can have different
classes for each of its sports, and a school's
                                      school’s class/division can change depending on the year. The
Sports Packet/Information Sheet for each sport sets forth the class/divisions for the current year.
For example, during school year 2018-2019, for girls'girls’ indoor track, the CIAC had the following
classes, from smallest school enrollment to largest: Class S, Class M, Class L, and Class LL. For
girls’ outdoor track, the CIAC had the following classes: Class S, Class M, Class MM, Class L,
girls'
and Class LL.

                   conferences/leagues 26 that are based mostly on geographic location, which can
There are eleven conferences/leagues26
include schools from the different CIAC classes. The CIAC does not set regular season
competitive schedules; these are set by the individual member schools, individually or through
conferences/leagues. 27 However, the CIAC does mandate certain "season
conferences/leagues.27                                              “season limitations,”
                                                                            limitations," including
when the opening day of practice occurs, the minimum number of required practice days prior to
the first contest, the maximum number of games or meets played per week, and the maximum
                                   season. 28
number of contests scheduled per season.28

                                                      standards, 29 participants in girls'
For post-season competition, if they met qualifying standards,29                    girls’ indoor and
outdoor track can participate in a conference/league championship; a class statewide
championship; the State Open Championship; and the New England Regional Championship.
Each of the eleven conferences/leagues holds a conference/league championship at the end of the
indoor and outdoor seasons; and each class holds a class statewide championship at the end of the
                                student-athlete’s eligibility to compete at the indoor and outdoor
indoor and outdoor seasons. A student-athlete's
track State Open Championships is determined by the finish order at the respective class statewide



25
25            girls’ indoor and outdoor track, the sport packets state that a competitor shall not compete in more than
   For both girls'
three events including relays, and any athlete on the tournament roster shall not be entered in more than three events
excluding relays; e.g., an athlete may be entered in the 4 x 800, 1600, 3200, and 4 x 400 events, but can only run or
be a competitor in three events. A contestant becomes a competitor when the contestant reports to the clerk of course.
The rules also state that a competitor who competes in three events at any of the class meets cannot enter any other
event at the State Open Championship. The stated rationale is that class championship meets and the State Open are
really one meet because advancing to the State Open Championship is predicated on class meet performance. Athletes
listed as alternates for relay events may only run if they ran two events or fewer at the class meet; i.e., they are still
limited to three events.
26
   http://ciacsports.com/site/?page_id=131
26 http://ciacsports.com/site/?page  id=131 (site last visited on April 24, 2020).
27
27 See CIAC Handbook, Section 5.0 ("The(“The CIAC has no jurisdiction over regular season interscholastic scheduling
problems except as these relate to violation of CIAC policies. Schedul[ing] of interscholastic contests within CIAC
season limitations is the responsibility of individual schools and/or leagues.”)
                                                                       leagues.")
28
28 See id. at page 47.
29
29 Schools may only enter athletes who meet the minimum requirements for the event as established by the sports
committee for that year, as set forth in the sports information packet.
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 16 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 15 of 49 —
20-1006, and 01-20-1007

                                                                    30
championships as set forth in the Sports Packet/Information Sheet.
                                                            Sheet.3°   For example, for indoor track
for school year 2018-2019, the top 14 finishers in all events in class statewide championships for
Classes LL, L, M, and S were eligible to compete in the indoor State Open Championship. For
outdoor track for school year 2018-2019, the top 5 finishers in each of the class statewide
championships automatically qualified for the outdoor State Open Championship, as well as all
athletes who obtained the special (automatic) standard for their event at the class statewide
championship. 31
championship.31
The CIAC awards medals to the top 6 competitors based on the order of finish in events at the
State Open Championships (both indoor and outdoor), and the top 6 competitors also qualify for
                            Championships. 32 Thereafter, a student may go on to compete at the
the New England Regional Championships.32
national championships, held by the National Scholastic Athletics Foundation (the New Balance
Indoor and Outdoor Championships), based on the student's                 time. 33
                                                    student’s qualifying time.33

The CIAC uses a point system to award points by school to determine a school state champion for
indoor and outdoor track. For indoor track, the CIAC uses team scoring based on six places (from
first to sixth place, the CIAC awards 10, 8, 6, 4, 2 and 1 points, respectively) for all events. For
outdoor track, the CIAC uses team scoring based on eight places (from first to eighth; 10, 8, 6, 5,
4, 3, 2 and 1 points) only when an eight lane track is used; otherwise the CIAC uses team scoring
based on six places (from first to sixth; 10, 8, 6, 4, 2 and 1 points) for the event. The points earned
by each school are then tallied, and the CIAC ranks schools in the order of points from highest to
                              champion. 34
lowest to determine the state champion.34

30
3° The Sports Packet/Information Sheet provides information about the Class/Division Championships and the State
Open Championship; including qualifying distances and times for entry into the class championships, as well as
eligibility to compete in the State Open Championship.
31
31 From at least school years 2012-2013 through 2016-2017, the outdoor sports packet set a CIAC State Open
Championship qualifying standard for each event. For the 100-meter dash, the qualifying standard was 12.60 for all
years and for the 200-meter dash, the qualifying standard was 26.70 for all years except 2016-2017, when it was
lowered to 26.14. The sports packets during those years stated that the automatic standard approximated the 8th     8th place
finish
fmish  established in the prior  year State Open.   Starting in school year 2017-2018,  and continuing  in school year 2018-
2019, per the Sports Packet, "The
                                “The special standard will be set each year after the class meets have ended. The special
standard will be determined by looking at the performance rankings for each event that includes the top five (5)
qualifying performances from each of the class meets. The 12th place performance from the qualifiers will become
the automatic standard for that year. All athletes who meet that standard during the current year's
                                                                                                 year’s class championship
                     open.”
will advance to the open."
32                          th       th
32 For outdoor track, the 77th and 8
                                   8th  place finishers
                                              fmishers in the final for any event will be considered as alternates.
33
33 The National Scholastic Athletics Foundation's
                                         Foundation’s Transgender Participation Policy & Procedure, updated December
2019, allows for a transgender student-athlete to submit a qualified entry into a National Scholastic Athletics
Foundation competition or make a written request for participation, which the National Scholastic Athletics
Foundation then evaluates on a case-by-case basis, including evaluation by an Eligibility Committee comprising at
least one medical professional, event director, active age-appropriate coach, and lawyer. The Eligibility Committee
can request any information it believes relevant to the application, including but not limited to interviews with the
athlete and/or parents/guardians and coaches, and a review of relevant medical and legal records. The policy states
that a male-to-female athlete who is not taking hormone treatments related to gender transition may not compete in
female competitions, but that a female-to-male athlete not taking testosterone related to gender transition may compete
in male competitions.
34
34 In the outdoor State Open Championship, seeding is done electronically based on an athlete'sathlete’s performance at the
                   athlete’s seed determines the athlete's
Class meets. An athlete's                            athlete’s lane assignment; the athlete with the fastest projected time
based on performance at the Class meets is assigned to a middle lane (usually lane 4) and athletes are then placed in
lanes in order of seed, working towards the outside lanes.
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 17 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 16 of 49 —
20-1006, and 01-20-1007


       Complainant Students and Competition Against Students A and B

The complaint was filed on behalf of three high school female students competing in girls’
                                                                                       girls' track
in the state of Connecticut: Student 1, attending Glastonbury High School (School 1); Student 2,
attending Canton High School (School 2); and Student 3, attending Danbury High School (School
3). The Complainant specifically complained about two students who participated in girls'
                                                                                       girls’ track
in the state of Connecticut: Student A, who competed for Bulkeley High School in the Hartford
School District (School Al)
                         A1) in the spring of school year 2017-2018, and Bloomfield High School
(School A2) during school year 2018-2019 to the present; and Student B attending Cromwell High
School (School B). The CIAC's
                           CIAC’s list of sanctioned sports includes boys'
                                                                       boys’ track. Glastonbury,
Bloomfield, Hartford, Cromwell, Canton, and Danbury each maintained boys'boys’ track teams.

In order to determine the impact of the Revised Transgender Participation Policy on Students 1, 2,
and 3, OCR reviewed the participation of Students 1, 2, 3, A, and B in post-season
conference/league championships, class championships, State Open Championships, and the New
England Regional Championships. OCR reviewed information for school years 2017-2018 and
2018-2019.

           Student 1

OCR determined that Student 1 was enrolled at School 1 as a 10th
                                                               th
                                                                  grade student during school year
                      11th grade student during school year 2018-2019. Student 1 was a student-
2017-2018, and as an 11th
athlete on School 1's
                    1’s girls'
                        girls’ varsity indoor and outdoor track teams. Regionally, School 1
participated in the Central Connecticut Conference (CCC). Statewide, School 1 participated in
Class LL for indoor and outdoor track.

The Complainant asserted that pursuant to the Revised Transgender Participation Policy, and the
resulting participation of Students A and B, the CIAC denied Student 1 opportunities to advance
to the finals in an event, to advance to higher levels of competition, and/or win titles at events such
as the CIAC Outdoor State Open Championship, held on June 4, 2018; the CIAC Indoor State
Open Championship, held on February 16, 2019; and the Indoor New England Regional
Championship, held on June 8, 2019.

During an interview with OCR, Student 1 stated that she and other female student-athletes with
whom she had spoken found it very difficult to go into a race knowing that no matter what they
do, they would never be good enough to win. In a video provided by the Complainant, Student 1
                                                                   girls’ track competitions, she and
asserted that by permitting transgender athletes to participate in girls'
other athletes had lost opportunities to compete at track meets, to win titles, and to gain attention
from college coaches. She further stated that women have fought hard for many years to have
opportunities and a voice in sports; and that it is upsetting to realize that no matter how hard she
and other female student-athletes train, they will never be good enough to compete against
transgender athletes. Student 1 also stated: "I
                                             “I respect these transgender athletes, and I understand
that they are just following CIAC policy. But at the same time, it is demoralizing and frustrating
for me and for other girls."
                       girls.”
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 18 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 17 of 49 —
20-1006, and 01-20-1007

The Athletic Director for School 1 acknowledged that some parents had complained that their
children did not place at certain meets, but she stated that she was unaware of whether any female
students had lost out on competitive opportunities, awards, or wins. School 1’s l's Athletic Director
denied that any of the female student-athletes on the girls'
                                                          girls’ indoor or outdoor track teams were
denied participation opportunities as a result of having transgender athletes participate in track
events. She stated that student-athletes were eligible to participate in all meets that the District
participated in if they met the requirements. School 1’s
                                                       l's Assistant Athletic Director stated that she
is aware of Student 1’s
                      l's complaint that she was deprived of an opportunity to advance to the New
England Regional Championship due to the participation of transgender athletes.

           Student 2

                                         10th grade student during school year 2017-2018, and as
Student 2 was enrolled at School 2 as a 10th
   11th grade student during school year 2018-2019. During school years 2017-2018 and 2018-
an 11th
2019, Student 2 was a student-athlete on School 2's
                                                  2’s varsity girls'
                                                              girls’ indoor and outdoor track teams.
Regionally, School 2 participated in the North Central Connecticut Conference (NCCC).
Statewide, School 2 participated in Class S for indoor and outdoor track.

The Complainant asserted that, pursuant to the Revised Transgender Participation Policy and the
resulting participation of Students A and B, the CIAC denied Student 2 opportunities to advance
to higher levels of competition and/or win titles at events such as the 2017 Outdoor State Open
Championship, held on June 6, 2017; the New England Regional Championship, held on June 10,
2017; the Class S Indoor Championship held on February 10, 2018; the Outdoor State Open
Championship, held on June 4, 2018; the Class S Indoor Championship, held on February 7, 2019;
the Indoor State Open Championship, held on February 16, 2019; the Class S Outdoor
Championship, held on May 30, 2019; and the Outdoor State Open Championship, held on June
3, 2019.

During an interview with OCR, Student 2 stated that, in addition to the impact the participation of
Students A and B had on her and other female student-athletes'
                                                   student-athletes’ ability to win titles and awards,
their participation also has had an impact on her and other female student-athletes'
                                                                    student-athletes’ ability to obtain
recognition from media and college coaches. Student 2's     2’s mother (Parent 1) noted that some
biologically female track student-athletes had lost out on media recognition because the winner of
an event at the state championships gets the opportunity to be interviewed by reporters, while the
second and third place finishers do not. Specifically, Parent 1 stated that at the state championships
there is a bank of reporters waiting to interview the winners and the winners'
                                                                        winners’ names are put in the
local papers, and that student-athletes typically do not receive any media recognition when they
come in second. Further, Student 2 stated that the participation of Student A, in particular, had an
impact on her ability to set class records for the CIAC Class S 100-meter and 200-meter races.

School 2's
         2’s principal stated that no student-athletes were prohibited from participating; student-
athletes went to every meet that the school participated in, and all student-athletes who qualified
for state tournaments had the opportunity to compete. However, the principal acknowledged that,
at the state level, some people might argue that a transgender athlete defeated a District student
(i.e., Student 2); therefore, that student lost out on an award.
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 19 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 18 of 49 —
20-1006, and 01-20-1007

           Student 3
                                                              th
OCR determined that Student 3 was enrolled at School 3 as a 99th grade student during school year
2018-2019. Regionally, School 3 participated in the Fairfield County Interscholastic Athletic
Conference (FCIAC). Statewide, School 3 participated in Class LL for indoor and outdoor track.
During school year 2018-2019, Student 3 was a student-athlete on School 3's
                                                                         3’s girls'
                                                                             girls’ varsity outdoor
track team.

The Complainant asserted that, pursuant to the Revised Transgender Participation Policy and the
resulting participation of Students A and B, the CIAC denied Student 3 opportunities to advance
to higher levels of competition and/or win titles at events, such as the Outdoor State Open
Championship, held on June 3, 2019. During an interview with OCR, Student 3 stated that when
competing against transgender athletes, it was frustrating for her to know that she would not be
able to do as well as she otherwise could do. In a video the Complainant provided, Student 3
asserted that even before she gets to the track, she already knows that she is not going to win first
or second place if she races against transgender athletes; and that no matter how hard she works,
she will not be able to win the top spot.

           Competition AMainst
                       Against Students A and B

                              girls’ track indoor and outdoor post-season events in which Students
Descriptions of some of the girls'
1, 2, and/or 3 participated with Students A and/or B during school years 2017-2018 and 2018-2019
are set forth below.

       1. During school year 2017-2018, in the Indoor State Open Championships, Student B
          participated in the 55-meter dash. In the preliminary for the 55-meter dash, Student B
                  2nd and Student 2 placed 16th.
          placed 2nd                           16th. The top 8 finishers advanced to the finals;
          however, even though Student 2 would not have advanced to the finals    fmals even absent
          Student B's
                   B’s participation, Student B's
                                               B’s finish in the top 8 in the preliminary denied an
                                th
          opportunity for the 99th place finisher
                                         fmisher to advance to the finals. See chart summarizing
          the results:

 2017-2018 Indoor State Open Championships
 Girls 55-Meter Dash Preliminaries (Top 7 Advance to Finals)
 Place     Student           Time           School          Seed                     Heat
 1          *                7.26q          *               7.31                     1
 2         Student B         7.30q          School B        7.31                     1
 3         *                 7.34q          *               7.39                     3
 4         *                 7.35q          *               7.28                     2
 5         *                 7.40q          *               7.39                     3
 6         *                 7.42q          *               7.48                     3
 7         *                 7.43q          *               7.38                     2
 8         *                 7.44           *               7.44                     1
 9T        *                 7.53           *               7.47                     3
 9T        *                 7.53           *               7.40                     2
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 20 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 19 of 49 —
20-1006, and 01-20-1007

 2017-2018 Indoor State Open Championships
 Girls 55-Meter Dash Preliminaries (Top 7 Advance to Finals)
 Place     Student           Time           School          Seed                                        Heat
 …
 ...       …
           ...               …
                             ...            …
                                            ...             …
                                                            ...
 16        Student 2         7.78           School 2        7.46                                        2

         2. During school year 2017-2018, in the Outdoor State Open Championships, Student A
            and Student B participated in the 100-meter dash. In the preliminary for the 100-meter
            dash, Student A placed 1Ptst and Student B placed 4th.  4th. The top 8 finishers advanced to
            the finals, including Student 2 (who placed 2nd)      2nd) and Student 1 (who placed 8th); 8th);
            however, Student A'sA’s and Student B'sB’s finishes in the top 8 in the preliminary denied
            an opportunity for two female student-athletes to advance to the finals. In the finals of
                                                         st
            the 100-meter dash, Student A placed 1Pt,                            2nd; Student 2 placed 4th;
                                                            , Student B placed 2nd;                     4th;
                                     th
            and Student 1 placed 6  6th.. The top six finishers were awarded medals and advanced to
            the New England Regional Championships, including Student 1 and Student 2;
            however, Student A's
                               A’s and Student B'sB’s finishes in 1Ptst and 2nd
                                                                            2nd place, respectively, denied
            an opportunity for two female student-athletes to advance to the New England Regional
            Championships, along with the benefit of receiving a medal for the Outdoor State Open
            Championships. 35 Student A placed 1Ptst at the preliminaries of the 100-meter dash at
            Championships.35
            New England Regional Championships. The top 8 finishers advanced to the finals,
                                                7th); 36 however, Student A's
            including Student 2 (who placed 7th);36                          A’s finish in the top 8 in the
            preliminary denied an opportunity for a female student-athlete to advance to the
                    37
            finals.
            fmals.37   See charts summarizing the results below:

 2017-2018 Outdoor State Open Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place         Student       Time           School         Seed                                         Heat
 1             Student A     11.75q         School Al
                                                   A1      11.77                                        3
 2             Student 2     12.26q         School 2       12.61                                        2
 3             *             12.38q         *              12.33                                        1
 4             Student B     12.39q         School B       12.22                                        2
 5             *             12.46q         *              12.57                                        3
 6             *             12.52q         *              12.74                                        2
 7             *             12.54q         *              12.34                                        1
 8             Student 1     12.58q         School 1       12.91                                        3
 9             *             12.63          *              12.73                                        3
 10            *             12.64          *              12.68                                        2
 …
 ...           …
               ...           …...           …
                                            ...            …
                                                           ...                                          …
                                                                                                        •••
 25            *             13.17          *              12.98

35                                                                                                         st
35  Student A, Student B, and Student 2 also participated in the 200-meter dash, and finished    fmished 1     7th and 10th,
                                                                                                             , 7th
                                                                                                          1st,         10th,
                                    A’s 11stst place finish denied an opportunity for one female student-athlete to advance
respectively, in the final. Student A's
to the New England Regional Championships in the 200-meter dash, along with the benefit of receiving a medal for
the Outdoor State Open Championships.
36
                     25th.
36 Student 1 placed 25th.
37                                                             st                           th
37 In the finals
          fmals of the 100-meter dash, Student A placed 1Pt,     , while Student 2 placed 77th.
                                                                                              .
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 21 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 20 of 49 —
20-1006, and 01-20-1007



2017-2018 Outdoor State Open Championships
Girls 100-Meter Dash Finals
Place        Student           Time                 School                  Points
1            Student A         11.72#               School Al
                                                           A1               10
2            Student B         12.29                School B                8
3            *                 12.36                *                       6
4            Student 2         12.39                School 2                5
5            *                 12.47                *                       4
6            Student 1         12.67                School 1                3
7            *                 12.71                *                       2
8            *                 12.80                *                       1

 2017-2018 Outdoor New England Regional Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place       Student     Time         School      Heat            Tie-         State
                                                                  breaker
1             Student A   12.46q       School Al
                                              A1     5                         CT
2             *           12.59q       *             4                         MA
3             *           12.64q       *             3                         MA
4             *           12.65q       *             1                         MA
5             *           12.81q       *             1            12.805       CT
6             *           12.81q       *             2            2.809        CT
7             Student 2   12.82q       School 2      2                         CT
8             *           12.92q       *             5                         RI
9             *           12.94        *             3                         MA
10            *           12.95        *             5                         MA
…
...           …
              ...         …
                          ...          …
                                       ...           …
                                                     •••          …
                                                                  ...          …
                                                                               •••
25            Student 1   13.5010      School 1      3            13.497       CT

 33           *           13.84        *             1                         RI

2017-2018 Outdoor New England Regional Championships
100-Meter Dash Finals
Place        Student       Time         School       Tie breaker             State
1            Student A     11.97        School Al
                                               A1                            CT
2            *             12.26        *                                    MA
3            *             12.31        *                                    MA
4            *             12.50        *                                    MA
5            *             12.56        *            12.554                  CT
6            *             12.56        *            12.559                  CT
7            Student 2     12.58        School 2                             CT
8            *             12.69        *                                    RI
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 22 of 50

Page 21 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

         3. During school year 2018-2019, in the Indoor Class S Statewide Championships,
            Student A and Student B participated in the 55-meter dash. In the preliminary for the
            55-meter dash, Student A placed 11Stst and Student B placed 2nd.  2nd. The top 7 finishers
                                                                         rd
            advanced to the finals, including Student 2 (who placed 3rd);
                                                                       3 ); however, Student A'sA’s and
            Student B's
                     B’s finishes in the top 7 in the preliminary denied an opportunity for two female
            student-athletes to advance to the finals. In the finals of the 55-meter dash, Student A
                     st
            placed 11st,                     2nd, and Student B placed 33rd.
                        , Student 2 placed 2nd,                              rd
                                                                                . The top 14 finishers
            advanced to the State Open Championship. While all three student-athletes advanced
            to the State Open Championship, Student A's    A’s and Student B's
                                                                            B’s participation denied an
            opportunity to two female student-athletes to participate in the State Open
                                                dash. 38 See charts summarizing results below:
            Championship for the 55-meter dash.38

 2018-2019 Indoor Class S Statewide Championships
 Girls 55-Meter Dash Preliminaries (Top 7 Advance to Finals)
 Place      Athlete            Time       High School                                                       Heat
 1          Student A          7.16q      School A2                                                         8
 2          Student B          7.30q      School B                                                          6
 3          Student 2          7.38q      School 2                                                          7
 4          *                  7.61q      *                                                                 1
 5          *                  7.63q      School A2                                                         1
 6          *                  7.63q      *                                                                 5
 7          *                  7.68q      *                                                                 3
 8          *                  7.70       *                                                                 5
 9          *                  7.71       *                                                                 2
 10         *                  7.74       *                                                                 4
 ....       ....               ....       ....                                                              ....
 48         *                  8.37       *                                                                 3

 2018-2019 Indoor Class S Statewide Championships
 Girls 55-Meter Dash Finals
 Place        Athlete               Time       High School                                            Points
 1            Student A             7.03       School A2                                              10
 2            Student 2             7.27       School 2                                               8
 3            Student B             7.33       School B                                               6
 4            *                     7.48       *                                                      4
 5            *                     7.51       School A2                                              2
 6            *                     7.53       *                                                      1
 7            *                     7.54       *                                                      -

         4. During school year 2018-2019, in the Indoor State Open Championship, Student A and
            Student B participated in the 55-meter dash. In the preliminary for the 55-meter dash,
            Student A placed 11stst and Student B placed 2nd.
                                                         2nd. The top 7 finishers advanced to the

38
38 Student A also placed 11stst in the finals
                                       fmals of the 300-meter dash, which denied an opportunity to one girl to participate
in the State Open Championship for the 300-meter dash.
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 23 of 50

Page 22 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

                                                                    th
             fmals, including Student 2 (who placed 44th);
             finals,                                                   ); however, Student A's
                                                                                             A’s and Student B's   B’s
             finishes in the top 7 in the preliminary would have denied an opportunity for two female
             fmishes
             student-athletes to advance to the finals, including Student 1 (who placed 8th).           8th). In the
                                                                           st                     nd
             finals
             fmals of the 55-meter dash, Student A placed 11st,, Student B placed 2nd,           2 , and Student 2
                          rd
                       3 . The top six finishers are awarded medals and advance to the New England
             placed 3rd.
             Regional Championships; however, Student A's                                B’s finishes in 11stst and 2nd
                                                                       A’s and Student B's                          2nd
             place, respectively, denied an opportunity for two female student-athletes to advance
             to the New England Regional Championships, along with the benefit of receiving a
                                                            Championships. 39 Further, since Student 2 placed
             medal for the Outdoor State Open Championships.39
               rd
             33rd,, Student A's  A’s and Student B's B’s participation denied an opportunity to Student 2 to
             place 1Pt in the 55-meter dash and receive the benefit of a 1Ptst place medal. In the Indoor
                       st

             New England Regional Championship, in the preliminaries for the 55-meter dash,
             Student A placed 2nd,     2nd, Student B placed 3rd,
                                                               3rd, and Student 2 placed 88th.
                                                                                            th
                                                                                               . The top 8 finishers
             advanced to the finals. Although all three advanced to the finals, Student A's                   A’s and
                                  nd
             Student B's B’s 22nd        3rd place fmishes,
                                     and 3rd       finishes, respectively, denied an opportunity to two female
             student-athletes to advance to the finals. In the finals of the 55-meter dash, Student A
                           st                         rd                            th
             placed 1Pt,      , Student B placed 33rd,   , and Student 2 placed 88th.  . See charts summarizing
             results below:

 2018-2019 Indoor State Open Championships
 Girls 55-Meter Dash Preliminaries (Top 7 Advance to Finals)
 Place        Athlete                Time        High School                                           Heat
 1            Student A              7.00q       School A2                                             3
 2            Student B              7.07q       School B                                              3
 3            *                      7.24q       *                                                     2
 4            Student 2              7.27q       School 2                                              1
 5            *                      7.27q       *                                                     1
 6            *                      7.29q       *                                                     2
 7            *                      7.34q       *                                                     3
 8            Student 1              7.37        School 1                                              2
 9            *                      7.41        *                                                     3
 10           *                      7.45        *                                                     2
 ....         ....                   ....        ....                                                  ....
 16           *                      7.85        School A2                                             2

 2018-2019 Indoor State Open Championships
 Girls 55-Meter Dash Final
 Place        Athlete            Time                             High School                       Points
 1            Student A          6.95                             School A2                         10
 2            Student B          7.01                             School B                          8
 3            Student 2          7.23                             School 2                          6

39
39Student A also placed 11stst in the finals of the 300 meter dash in the Indoor State Open Championships, which denied
an opportunity to a female student-athlete to advance to the New England Regional Championships, along with the
benefit of receiving a medal for the Indoor State Open Championships.
     Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 24 of 50

Page 23 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

 2018-2019 Indoor State Open Championships
 Girls 55-Meter Dash Final
 Place        Athlete            Time                   High School                  Points
 4            *                  7.24                   *                            4
 5            *                  7.26                   *                            2
 6            *                  7.33                   *                            1
 7            *                  7.39                   *                            -

2018-2019 Indoor New England Regional Championships
Girls 55-Meter Dash Preliminaries (Top 8 Advance to Finals)
Place       Athlete               Time        High School                               Heat
1            *                    7.08q       * MA                                      2
2            Student A            7.09q       School A2- CT                             4
3            Student B            7.24q       School B- CT                              3
4            *                    7.28q       *- MA                                     3
5            *                    7.29q       *- MA                                     4
6            *                    7.30q       * -CT                                     1
7            *                    7.30q       *- MA                                     1
8            Student 2            7.30q       School 2 - CT                             1
9            *                    7.39        *- MA                                     1
10           *                    7.40        * - RI                                    4
....        ....                  ....        ....                                      ....
30           *                    7.92        * - VT                                    3

2018-2019 Indoor New England Regional Championships
Girls 55-Meter Dash Finals
Place          Athlete               Time         High School
1              Student A             6.94         School A2- CT
2              *                     7.04         * - MA
3              Student B             7.17         School B- CT
4              *                     7.23         * - MA
5              *                     7.27         * - MA
6              *                     7.27         * - CT
7              *                     7.31         * - MA
8              Student 2             7.32         School 2 - CT

       5. During school year 2018-2019, in the Outdoor Class S Statewide Championships,
          Student A participated in the 100-meter dash and the 200-meter dash; and Student B
          participated in the 100-meter dash. In the preliminary for the 100-meter dash, Student
                     2nd and Student B placed 33rd.
          A placed 2nd                               rd
                                                        . The top 8 finishers advanced to the finals,
                                              st
          including Student 2 (who placed 1      ); however, Student A's
                                             1st);                    A’s and Student B's
                                                                                      B’s finishes in
          the top 8 in the preliminary denied an opportunity for two female student-athletes to
                                                                                          st
          advance to the finals. In the finals of the 100-meter dash, Student A placed 1 1st,, Student
                     nd                           rd
                   2 , and Student B placed 3rd.
          2 placed 2nd,                        3 . While all three student-athletes advanced to the
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 25 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 24 of 49 —
20-1006, and 01-20-1007

             State Open Championship, Student A's  A’s participation denied Student 2 the benefit of a
               st
             11st place finish in the Class S Statewide Championship for the 100-meter dash.
             Similarly, in the finals of the 200-meter dash, Student A placed 11stst and Student 2 placed
             2nd.40 While both students advanced to the State Open Championship, Student A's
             2nd.40
                                                                                                      A’s
                                                               st
             participation denied Student 2 the benefit of a 1Pt place finish in the Class S Statewide
             Championship for the 200-meter dash. See charts summarizing results below:

 2018-2019 Outdoor Class S Statewide Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place      Student                 Time             School                          Heat
 1          Student 2               12.14            School 2                        4
 2          Student A               12.18            School A2                       5
 3          Student B               12.50            School B                        3
 4          *                       12.73            *                               1
 5          *                       13.05            *                               1
 6          *                       13.08            *                               2
 7          *                       13.16            School A2                       4
 8          *                       13.22            *                               5
 9          *                       13.27            *                               3
 10         *                       13.30            *                               4
 …
 ...        …
            ...                     …
                                    ...              …
                                                     ...                             …
                                                                                     ...
 35         *                       14.28            *                               5

 2018-2019 Outdoor Class S Statewide Championships
 Girls 100-Meter Dash Finals
 Place      Student                Time                         School               Points
 1          Student A              11.93#                       School A2            10
 2          Student 2              12.02                        School 2             8
 3          Student B              12.28                        School B             6
 4          *                      12.82                        *                    5
 5          *                      12.86                        *                    4
 6          *                      13.13                        *                    3
 7          *                      13.14                        *                    2
 8          *                      13.31                        School A2            1

 2018-2019 Class S Statewide Championships
 Girls 200-Meter Dash Finals
 Place         Student        Time                    School           Heat             Points
 1             Student A      24.47#                  School A2        6                10
 2             Student 2      24.79                   School 2         6                8
 3             *              25.92                   School A2        6                6
 4             *              26.17                   *                6                5


40
40 Student B scratched.
          Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 26 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 25 of 49 —
20-1006, and 01-20-1007

 2018-2019 Class S Statewide Championships
 Girls 200-Meter Dash Finals
 Place         Student        Time                       School           Heat              Points
 5             *              26.30                      *                3                 4
 6             *              26.41                      *                6                 3
 7             *              26.76                      School A2        6                 2
 8             *              26.85                      *                3                 1
 9             *              26.93                      *                5
 10            *              27.02                      *                6
 …
 ...           …
               ...            …
                              ...                        …
                                                         ...              …
                                                                          ...               …
                                                                                            ...
 32            *              28.95                      *                2
 …
 ...           …
               ...            …
                              ...                        …
                                                         ...              …
                                                                          ...               …
                                                                                            ...
 --            Student B      SCR                        School B

           6. During school year 2018-2019, in the Outdoor State Open Championship, Student A
               and Student B participated in the 100-meter dash. In the preliminary for the 100-meter
              dash, Student A placed 1Ptst and Student B placed 5th.  5th. The top 8 finishers advanced to
                                                                   rd
              the finals,
                     fmals, including Student 2 (who placed 3                                         4th)41;
                                                                  3rd)) and Student 3 (who placed 4th)41;
              however, Student A's A’s and Student B's
                                                    B’s finishes in the top 8 in the preliminary denied
              an opportunity for two female student-athletes to advance to the finals. In the finals of
                                                         st                       rd
              the 100-meter dash, Student 2 placed 1Pt,     , Student 3 placed 33rd, , and Student B placed
                 th 42
              44th..42 The top 6 finishers were awarded medals and advanced to the New England
              Regional Championships; however, Student B's          B’s finish in 4th  4th place denied an
              opportunity for a female student-athlete to advance to the New England Regional
              Championships, along with the benefit of receiving a medal for the Outdoor State Open
              Championships. Student A, Student 2 and Student 3 also participated in the 200-meter
                                        4th, and 3rd, respectively, in the final. Student A's
              dash and finished 1st, 4th,                                                      A’s 1st place
               finish denied an opportunity for one female student-athlete to advance to the New
               fmish
               England Regional Championships, along with the benefit of receiving a medal for the
              Outdoor State Open Championships. Student A placed 1st in the finals of the 200-
              meter dash at the Outdoor New England Regional Championships; Student 3 placed
              3rd and Student 2 placed 5th. See charts summarizing results below:

 2018-2019 Outdoor State Open Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place     Student          Time              School                              Heat            Tie
 1         Student A        11.64q            School A2                           3
 2         *                11.98q            *                                   1
 3         Student 2        12.07q            School 2                            2
 4         Student 3        12.11q            School 3                            3
 5         Student B        12.20q            School B                            1
 6         *                12.44q            *                                   2               12.433

41
41                    14th.
     Student 1 placed 14th.
42
42   Student A had a false start and was disqualified.
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 27 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 26 of 49 —
20-1006, and 01-20-1007

 2018-2019 Outdoor State Open Championships
 Girls 100-Meter Dash Preliminaries (Top 8 Advance to Finals)
 Place     Student          Time              School                 Heat       Tie
 7         *                12.44q            *                      1          12.436
 8         *                12.45q            *                      3
 9         *                12.50             *                      3
 10        *                12.56             *                      1
 ***
 ***
 14        Student 1         12.79               School 1            3
 ***
 ***
 24        *                 13.25               *                   3

 2018-2019 Outdoor State Open Championships
 Girls 100-Meter Dash Finals
 Place     Student          Time          School                  Points     Tie
 1         Student 2        11.67         School 2                10
 2         *                11.92         *                       8
 3         Student 3        12.04         School 3                6
 4         Student B        12.22         School B                5
 5         *                12.36         *                       4
 6         *                12.38         *                       3          12.375
 7         *                12.38         *                       2          12.378
 --        Student A        FS            School A2

2018-2019 Outdoor State Open Championships
Girls 200 Meter Dash Finals
Place     Student           Time        School                   Heat              Points
1         Student A         24.33       School A2                3                 10
2         *                 24.75       *                        3                 8
3         Student 3         25.01       School 3                 3                 6
4         Student 2         25.24       School 2                 3                 5
5         *                 25.38       *                        3                 4
6         *                 25.55       *                        3                 3
7         *                 25.63       *                        2                 2
8         *                 25.79       *                        2                 1
9         *                 26.28       *                        2
10        *                 26.44       *                        2
…
...       …
          ...               …
                            ...         …
                                        ...                      …
                                                                 ...               …
                                                                                   ...
--        Student 1         DNS         School 1                 2

       Team School Championships Involving Students A and B

OCR reviewed the race results for the 2018-2019 Indoor State Open Championship and confirmed
the following order of finish of schools for the state championship:
         Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 28 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 27 of 49 —
20-1006, and 01-20-1007


         ••    School A2 —– 54 points
         ••    School 1 —
                        – 39 points
         ••    School 3 —
                        – 34 points
         ••              – 34 points
               Hillhouse —
         ••    Norwich Free Academy — – 21 points

OCR further confirmed that School A2 earned 10 points for each of Student A's    A’s 11stst place
finishes. OCR determined that other School A2 student-athletes at the meet earned the team the
following points:

    ••   2nd
         2nd  place in the 300-meter dash, earning School A2 8 points,
          st
   ••    11st place in the 600-meter run, earning School A2 10 points;
           th
   ••    55th place in the 4 x 200 relay, earning School A2 2 points; and
           rd
   ••    33rd place in the shot put, earning School A2 6 points

OCR also reviewed the results for the 2018-2019 Outdoor State Open Championships, held on
June 3, 2019. OCR determined that School A2 placed 3rd (38 points) in the team championship,
                                                                                           2nd (43
a full 20 points behind School 2, which placed first (58 points) and Windsor, which placed 2nd
points). The top 5 finishers were as follows:

         ••    School 3 —
                        – 58 points
         ••    Windsor —– 43 points
         ••    School A2 —– 38 points
         ••    Norwich Free Academy —  – 32 points
         ••    Immaculate —– 30 points

Student A participated in the 100-meter dash, the 200-meter dash, and the 4 x 400 relay in the
2018-2019 Indoor State Open Championship, and earned 10 points for School A2 for Student A'sA’s
first place finish in the 200-meter dash; and was also on School A2's
                                                                 A2’s 4 x 400 relay team, which
placed 1st and also earned 10 points for School A2.

         School Districts Investigated by OCR

               Glastonbury:

Glastonbury advised OCR that as a CIAC member school, it must comply with all of the CIAC's CIAC’s
by-laws, policies, rules, and regulations, including the Revised Transgender Participation Policy.
Glastonbury reported that it does not currently have any transgender students of which it is aware
participating in its athletics program. Glastonbury stated that it must allow students to participate
on the athletics team consistent with their gender identity because of state law and the Revised
Transgender Participation Policy. Glastonbury stated that it has not challenged the CIAC's   CIAC’s
Revised Transgender Participation Policy because it is consistent with the requirements of state
law, with which Glastonbury already must comply.
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 29 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 28 of 49 —
20-1006, and 01-20-1007

Glastonbury’s Athletic Director stated that no female athletes were denied participation on any of
Glastonbury's
their athletic teams as a result of having transgender athletes participate, and that student-athletes
were eligible to participate in all meets that the District participated in if they met the requirements
(i.e., qualifying marks, selection for relay team which is a determination made at the coaching
level). The Athletic Director stated that the complaint filed with OCR addresses what is perceived
as an inability to win.

Glastonbury’s Principal stated that some district parents complained that a female student was
Glastonbury's
affected by having a transgender student from another team participate in track events. The
principal advised OCR that she never verified the times or records brought to her attention, nor did
she make a determination regarding the allegations.

In emails dated May 2-10, 2018, Parent 2 requested guidance from the Athletic Director regarding
the participation of Student A in girls'
                                   girls’ track events and whether it was consistent with the CIAC's
                                                                                              CIAC’s
Revised Transgender Participation Policy. The Athletic Director stated that she had spoken with
someone at the CIAC who indicated that Student A would have had to declare her gender identity
prior to the start of the school year in August. Parent 2 stated that she informed the CIAC that
Student A participated as a male during the indoor season and then as a female during the outdoor
season in 2017-2018; and stated that the CIAC advised her that it would be following up with
School A1. On May 10, 2018, the Athletic Director advised Parent 2 that she was following up
and had placed a call to the CIAC. In an email dated May 11, 2018, the Athletic Director responded
to Parent 2, advising her that based on her reading of the CIAC rule, as well as confirmation she
received from the CIAC, Student A's       A’s participation was in compliance with the Revised
Transgender Participation Policy. She noted that if Parent 2 had been told Student A had to declare
prior to the start of the school year, that was misinformation, as that requirement is nowhere in the
language of the policy. The Athletic Director advised Parent 2 that she also shared this information
with the track coach.

On May 23, 2018, Parent 2 advised the Athletic Director via email that she had been discussing
transgender eligibility with her legislative office and wanted to make the Athletic Director aware.
In an email dated May 29, 2018, Parent 2 asked the Athletic Director if students declaring a gender
identity are required to produce any supporting documentation, or if there is a waiting period. In
an email dated June 6, 2018, Parent 2 advised the Athletic Director that she intended to request a
meeting with the CIAC regarding the transgender policy; the Athletic Director acknowledged the
email and stated that there had been articles and some troubling behavior around the issue, and
advised that a letter to the CIAC was probably the best route for the parent to take.

In an email dated July 2, 2018, to the Athletic Director, Parent 2 stated that the CIAC had refused
to entertain any policy changes in response to her correspondence with them; it was her
understanding that member schools set policy; and she wanted to meet with the Athletic Director
to share her research. The Athletic Director responded attempting to schedule a time to meet.
Thereafter, in an email dated July 18, 2018, Parent 2 forwarded to the Athletic Director copies of
responses she had received from the CIAC Executive Director. In the email, she stated that,
although the CIAC stated that the state legislature needed to make a change, her state
                                                                    CIAC’s jurisdiction.
representatives informed her that athletics policies fall under the CIAC's
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 30 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 29 of 49 —
20-1006, and 01-20-1007

In an email dated January 27, 2019, to School 1 administrators, Parent 3 alleged that Student A,
whom Parent 3 identified as a boy who identifies as a girl, was participating in track and creating
an unfair and unsafe environment in girls track. He provided, as an example, that during the 4 x
400 relay event on January 26, 2019, in the second leg, Student A "had
                                                                    “had physicality"
                                                                          physicality” with a runner
from Windsor, resulting in a significant lead for Bloomfield. The student-athlete running the last
leg of the relay for Windsor was unable to close the gap that Student A had created. He also
provided an example that at the Yale Invitational held on January 12, 2019, a student-athlete came
in second to Student A, despite having run a faster time than 182 other girls in the 300-meter sprint.
He asked that the unsafe and unfair situation be addressed now before it affected other sports.

In response, on January 29, 2019, the District's
                                        District’s school board chair emailed Parent 3 and thanked
him for sharing his experiences and concerns, but noted that the CIAC handbook indicated that it
would be contrary to state and federal law to preclude transgender students from participating. She
stated that, accordingly, she did not believe that exclusion was an option, but advised that this was
just her opinion.

In an email dated February 17, 2019, to School 1 administrators and the CIAC Executive Director,
among others, Parent 3 asserted that the Revised Transgender Participation Policy directly affected
the outcome of School 1's 1’s winning the 2018-2019 Indoor State Open Championship held on
February 16, 2019. Specifically, Parent 3 stated that School A2 earned the highest number of
points due to the participation of Student A, who earned 20 points for the team by herself. Parent
3 alleged that, but for Student A's A’s participation, School 1 would have won the state title.
Specifically, Parent 3 asserted that School A2 was only able to win because Student A placed first
in two separate events, earning School A2's
                                         A2’s team 20 of its total 54 points. Parent 3 also noted that
Student A participated on the 4 x 400 relay, which earned the school 8 points for second place.
Parent 3 acknowledged in his email that it was possible that School A2 still would have placed 2nd 2nd
in the 4 x 400 relay, even if another athlete had run in Student A's  place. 43
                                                                  A’s place.43

In an email dated February 25, 2019, to School 1 administrators and the CIAC Executive Director,
among others, Parent 4 questioned the inclusion of transgender athletes'
                                                                       athletes’ competitive times in
results, which he argued affected all of the other athletes competing. Parent 4 further stated that
                             athletes’ results insulted the "current
recognizing the transgender athletes'                       “current cisgender record holder who has
worked hard and competed fairly."
                            fairly.” Parent 4 also asserted that the potential to compete for a college
scholarship was at stake because the participation of transgender athletes resulted in other athletes
not being able to compete at the New England Regionals, expand their résumés, and gain additional
exposure to college recruiters and coaches. Parent 4 alleged that the CIAC was violating its own
rules by allowing transgender athletes to compete; and asked that the results of the State Open
Championship be recalculated, and points redistributed, and that the Revised Transgender
Participation Policy be changed for the outdoor 2019 season. Parent 4 also suggested potential
solutions to continue to allow transgender athletes to compete but change the competitive
              “which scores count.”
categories or "which         count."


43
43Parent 3 further asked that the CIAC adopt the NCAA and IOC policy, whereby a transgender athlete must undergo
hormone treatment for one year before being able to compete; allow transgender athletes to run in events as exhibition
participants where their results do not count; or "another
                                                  “another fair and safe solution.”
                                                                         solution."
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 31 of 50

Page 30 of 49 -– Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

In an email dated March 3, 2019, to School 1 administrators and the CIAC Executive Director,
among others, Parent 3 followed up on his original request that the Revised Transgender
Participation Policy be revised. Parent 3 alleged that the policy prevented deserving girls from
qualifying for the New England Regionals. For example, Parent 3 stated that at the New England
Regionals on March 2, 2019, a Bloomfield transgender athlete (Student A) placed first in the 55-
meter and 300-meter dash events. He also stated that by participating in the 4 x 400-meter relay
event, Student A provided Bloomfield with a .06 second lead over Glastonbury in the final results.

In an email dated March 5, 2019, to School 1 administrators and the CIAC Executive Director,
among others, Parent 4 stated that no other states at the New England Regionals had transgender
                                                     “expressed surprise and concern that their
student-athletes participating, and many people "expressed
cisgender girls were forced to compete against transgender girls."
                                                             girls.” In another email dated March
5, 2019, to School 1 administrators, Parent 4 requested a meeting to review the current policy
regarding transgender athletes and its impact on competitive fairness; and alleged that "cisgender
                                                                                        “cisgender
girls are being deprived of fair and equal opportunity."
                                           opportunity.”

In an email dated March 7, 2019, to the District Superintendent, a parent (Parent 5) stated her
opinion that the CIAC should adopt NCAA standards regarding transgender participation. In an
email dated March 10, 2019, to School 1 administrators and the CIAC Executive Director, Parent
3 advised that the National Scholastic Athletic Foundation (NSAF), which hosts the national
championships, had released statements regarding its transgender policy, which required athletes
to take gender affirming hormones. Parent 3 then stated that at the New England Regionals on
March 2, 2019, Bloomfield beat Glastonbury in the 4 x 400 relay with Student A participating on
Bloomfield’s team. He then noted that at the New Balance National championships held over
Bloomfield's
March 8-10, 2019, Glastonbury's                             14th in the nation, while Bloomfield's
                   Glastonbury’s 4 x 400 relay team came in 14th                      Bloomfield’s
           th
         34 , running without Student A.
came in 34th,

On March 15, 2019, Parent 2 and the Parent 4 met with the Athletic Director and the Principal.
The Principal stated that Parent 2 wanted School 1 to put forth a request for the CIAC to change
its policy, and she communicated to them that the school was comfortable with the CIAC's     CIAC’s
following the state law and was not willing to ask the CIAC to change their policy. The Athletic
Director did not recall that Parent 2 and Parent 4 raised any specific concerns about the policy,
other than that the policy set up an uneven playing field. The Athletic Director stated that it was
                                                      2’s real issue, as Parent 2 had started talking
difficult to keep Parent 2 focused on what was Parent 2's
about separate math classes. The Athletic Director stated that she did not leave the meeting with
any clear understanding of what Parent 2 was saying. She noted that Parent 2 and Parent 4 also
wanted to show them photos of other non-district students, which they refused to discuss due to
Family and Educational Rights and Privacy Act of 1974 (FERPA). In an email dated March 18,
2019, following their meeting, Parent 2 summarized her continued concerns that the transgender
policy may violate Title IX; included information from her state legislative office that there is no
law to be changed and that any changes would be the responsibility of the CIAC and member
schools; and provided examples of contradictions within the CIAC policies, relative to co-ed
teams.

On March 18, 2019, Parent 3 requested a meeting with administrators at School 1 to discuss the
transgender policy. In an email dated March 25, 2019, to School 1 administrators, Parent 3 stated
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 32 of 50

Page 31 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

that he learned that the CIAC had sent out a survey to member schools regarding the transgender
policy. He included links to resources in his email and urged School 1 not to just "rubber
                                                                                       “rubber stamp"
                                                                                               stamp”
the policy. In response to his request, on April 2, 2019, the principal and School 1's    1’s Athletic
Director met with Parent 3. Both the principal and Athletic Director described the meeting as
                                   3’s request. The Athletic Director stated that, during the meeting,
lasting thirty minutes, per Parent 3's
Parent 3 discussed biological differences and the challenges female athletes face, and what could
happen when transgender athletes participate in other sports. The principal stated that Parent 3
was focused on the safety of his child with allowing a transgender student to participate in track.
The principal stated that she communicated to Parent 3 that the district was not looking at asking
the CIAC to change the transgender policy. On April 2, 2019, Parent 3 emailed the principal and
Athletic Director thanking them for meeting with him; he emphasized two points relative to the
fairness of the policy and the implications if an elite transgender athlete were ever to participate.
He also included resources related to Oregon's
                                        Oregon’s policy, as well an NSAF's
                                                                    NSAF’s press release regarding
transgender participation.

In an email dated April 12, 2019, to the District Director of Health and Physical Education, K-12
(the Director), Parent 2 acknowledged their recent conversation regarding Title IX; asked the
Director for clarification regarding why the principal, as a voting CIAC member, could set
different athletic expectations for girls and boys teams and questioned why that did not violate
Title IX. Parent 2 also questioned why the CIAC had separate competitions for boys and girls if
     CIAC’s purpose was just participation, and whether the concept of gender fluidity would
the CIAC's
satisfy Title IX when there was no distinction between the sexes.

         Canton:

Canton advised OCR that it was required to comply with the CIAC's CIAC’s Revised Transgender
Participation Policy because the CIAC is the governing body for interscholastic athletics. Canton
also noted that the Revised Transgender Participation Policy follows state law. Canton reported
that it does not currently have any transgender students of which it is aware participating in its
athletics program, nor has it challenged the CIAC's
                                             CIAC’s Revised Transgender Participation Policy.

        Danbury:

Danbury stated that it was required to follow the Revised Transgender Participation Policy because
the CIAC is the governing body of athletics for the state and it is required to follow all of the CIAC
rules, regulations, and policies. Danbury reported that it does not currently have any transgender
students of which it is aware participating in its athletics program. Danbury stated that it has not
expressed concerns about the policy to the CIAC.

        Hartford (School Al):
                         A1):

                 10th grade student who participated on School Al's
Student A was a 10th                                            A1’s athletics program during
            2017-2018. 44 During the indoor track season of school year 2017-2018, Student A
school year 2017-2018.44

"44 During school year 2017-2018, Student A attended another school in Hartford that does not have a sports program;
 as a result, Student A participated in athletics through School Al's
                                                                 A1’s program.
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 33 of 50

Page 32 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

was a student-athlete on School Al's
                                  A1’s boys'
                                       boys’ indoor track team. During the outdoor track season of
school year 2017-2018, Student A was a student-athlete on School Al's
                                                                    A1’s girls'
                                                                         girls’ outdoor track team.
School Al
        A1 staff stated that as a CIAC member, School Al A1 is required to follow the CIAC policy
and is also required to follow state law.

         Bloomfield:

Student A was enrolled in School A2 in Bloomfield as an 11th  11th grade student during school year
2018-2019. Bloomfield stated that as a member of the CIAC, it is required to follow the CIAC
rules regarding participation, eligibility, and other matters, including the Revised Transgender
              Policy. 45 Bloomfield denied that Student A's
Participation Policy.45                                 A’s participation has had a negative impact
                                                                                               girls’
on other female students in the district, as Bloomfield does not cut any students from the girls'
indoor or outdoor track teams; therefore, anyone who wishes to participate can. Bloomfield staff
                                                                             everyone’s performance
opined that while a student may have lost to a transgender student, overall, everyone's
has benefited from the participation of Student A; and that participation in athletics is not about
winning.

         Cromwell:

                                                      10th grade student during school year 2017-
Student B was enrolled in School B in Cromwell as a 10th
                  th
2018, and as an 11th grade student during school year 2018-2019. During school years 2017-2018
and 2018-2019, Student B was a student-athlete on School B's B’s varsity girls'
                                                                         girls’ indoor and outdoor
track teams.

Cromwell stated that it has one transgender student (Student B) participating in its interscholastic
athletics program, and noted that Student B's
                                            B’s records since her enrollment at School B in school
year 2016-2017 have indicated that she was female; accordingly, Student B was placed on female
rosters. Cromwell staff stated that they are required to follow the Revised Transgender
Participation Policy as it is set by the CIAC, which is their governing body. Cromwell staff stated
that none of their district students have been affected negatively by Student B's
                                                                              B’s participation.

Legal Standards

Subpart D of the regulation implementing Title IX prohibits discrimination on the basis of sex in
education programs and activities. 34 C.F.R. § 106.31(b)(7) of Subpart D states that in providing
any aid, benefit, or service to a student, a recipient shall not, on the basis of sex, limit any person
in the enjoyment of any right, privilege, advantage, or opportunity. 34 C.F.R. § 106.41 of Subpart
D specifically applies to athletics. The regulation implementing Title IX, at 34 C.F.R. § 106.41(a),
states that no person shall, on the basis of sex, be excluded from participation in, be denied the
benefits of, be treated differently from another person, or otherwise be discriminated against, in


45
45 Bloomfield denied that it has received any requests from students to participate in its interscholastic athletics
program pursuant to the Revised Transgender Participation Policy. Bloomfield stated that it currently has a
transgender student participating on its girls track team (Student A), but noted that the student registered and enrolled
at School A2 as a female, i.e., the student's
                                    student’s school records indicated that she was female; therefore, Bloomfield was
not required to make any determinations pursuant to the policy.
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 34 of 50

Page 33 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

any interscholastic athletics offered by a recipient, and no recipient shall provide any such athletics
separately on such basis. The regulation implementing Title IX, at 34 C.F.R. § 106.41(b), states
that, notwithstanding the requirements of 34 C.F.R. § 106.41(a), a recipient may operate or sponsor
separate teams for members of each sex where selection for such teams is based upon competitive
                                               sport. 46 The regulation implementing Title IX, at 34
skill or the activity involved is a contact sport.46
C.F.R. § 106.6(c), states that the obligation to comply with the regulation is not obviated or
alleviated by any rule or regulation of any athletic or other league, which would render any student
ineligible to participate or limit the eligibility or participation of any student, on the basis of sex,
                                                         recipient. 47
in any education program or activity operated by a recipient.47

The Supreme Court's
                Court’s holding in Bostock v. Clayton Cnty., Georgia, 140 S. Ct. 1731 (2020), does
not alter the relevant legal standard under 34 C.F.R. § 106.41, or how that provision interacts with
34 C.F.R. § 106.31 or 34 C.F.R. § 106.6. In Bostock, the U.S. Supreme Court held that an employer
violated Title VII of the Civil Rights Act of 1964 by terminating a transgender employee on the
basis of their transgender status. See Bostock, 140 S. Ct. at 1743 ("For
                                                                   (“For an employer to discriminate
against employees for being homosexual or transgender, the employer must intentionally
discriminate against individual men and women in part because of sex.").sex.”). However, the Court
expressly declined to decide questions about how its interpretation of Title VII would affect other
statutes:

         The employers worry that our decision will sweep beyond Title VII to other federal
         or state laws that prohibit sex discrimination. And, under Title VII itself, they say
         sex-segregated bathrooms, locker rooms, and dress codes will prove unsustainable
         after our decision today. But none of these other laws are before us; we have not
         had the benefit of adversarial testing about the meaning of their terms, and we do
         not prejudge any such question today.

Id. at 1753. Indeed, the Court clearly stated that the "only
                                                         “only question before [it] is whether an
employer who fires someone simply for being homosexual or transgender has discharged or
otherwise discriminated against that individual ‘because
                                                'because of such individual’s sex.’” Id.
                                                                 individual's sex.'

The Court's
     Court’s holding was consistent with the position of the transgender employee who filed suit
in a companion case to Bostock—R.G. & G.R. Harris Funeral Homes, Inc. v. EEOC, 140 S. Ct.
1731 (2020). During oral argument before the U.S. Supreme Court, the employee'semployee’s counsel
conceded that the outcome of the case was not relevant, one way or another, to the question of
          recipient’s willingness to allow a biological male who identified as a transgender female
whether a recipient's
to compete against biological females constituted a violation under Title IX:


46
46 Where a recipient operates or sponsors a team in a particular sport for members of one sex but operates or sponsors
no such team for members of the other sex, and athletic opportunities for members of that sex have previously been
limited, members of the excluded sex must be allowed to try out for the team offered unless the sport involved is a
contact sport. 34 C.F.R. § 106.41(b).
47
47 OCR understands that the CIAC and the individual school districts maintain that the Revised Transgender
Participation Policy is consistent with, and required by, Connecticut state law. OCR takes no view on the requirements
of Connecticut law except to note that the duty to comply with Title IX and its implementing regulation is independent
of any such requirements.
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 35 of 50

Page 34 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

        JUSTICE GINSBURG: [T]his is a question of someone who has transitioned from
        male to female …... and wants to play on the female team. She is not questioning
        separate female/male teams. But she was born a man. She has transitioned. She
        wants to play
                 play on the female
                              female team. Does it violate Title IX
                                                                 IX which prohibits
                                                                          prohibits gender-
        based discrimination?
        MR. COLE: Right. And I think the question again would not be affected even by
        the way that the Court decides this case, because the question would be, is it
        permissible to have sex-segregated teams, yes, where they involve competitive skill
           – or contact sports, and then the question would be, how do you apply that
        or —
        permissible sex segregation to a transgender individual?

Oral Arg. Tr., R.G. & G.R. Harris Funeral Homes, Inc. v. EEOC, No. 18-107, at 17-18, available
at https://www.supremecourt.gov/oral_arguments/argument_transcripts/2019/18-107_c18e.pdf.
     https://www.supremecourt.gov/oral arguments/argument transcripts/2019/18-107 c18e.pdf.
(emphasis added). After reviewing Bostock, the Office for Civil Rights concurs with counsel for
    employee’s concession in R.G. & G.R. Harris Funeral Homes, Inc. v. EEOC, that the Bostock
the employee's
holding does not alter the legal authority for sex-segregated teams under Title IX. Even if Bostock
applied to Title IX—a question the Supreme Court expressly declined to address—its reasoning
would only confirm that Title IX does not permit a biologically male student to compete against
females on a sex-segregated team or in a sex-segregated league.
As an initial matter, despite some similarities, Title IX differs from Title VII in important respects.
Title IX has different operative text, is subject to different statutory exceptions, and is rooted in a
different Congressional power. See Gebser v. Lago Vista   Vista Indep. Sch. Dist., 524 U.S. 274, 275,
286-87 (1998). Significantly, unlike Title VII, one of Title IX’s  IX's crucial purposes is protecting
women’s
women's    and  girls’
                girls' athletic opportunities.    Indeed, Title IX  was passed, and implemented by
regulations, to prohibit discrimination on the basis of sex in education programs and activities and
to protect equal athletic opportunity for students who are biological females, including providing
for sex-segregated athletics. Congress specifically mandated that the Department of Education
consider promulgating regulations to address sports. After first enacting Title IX, Congress
subsequently passed another statute, entitled the Javits Amendment, which instructed the Secretary
                                         “implementing the provisions of Title IX . . . which shall
of Education to publish regulations "implementing
include with respect to intercollegiate activities reasonable provisions considering the nature of
               sports.” Public Law 93–380
the particular sports."                93-380 (HR 69), Section 844, 88 Stat 484 (August 21, 1974).
Congress indicated in the same bill that following the publication of those regulations, Congress
                                                                           “inconsistent with the Act
itself would review the regulations and determine whether they were "inconsistent
                     derive[]
from which [they] derive   [] [their] authority.”
                                      authority."  Id.

Pursuant to the Javits Amendment, the Secretary of Health, Education, and Welfare subsequently
published Title IX regulations, including regulatory text identical to the current text of the athletics
regulations. After Congressional review over six days of hearings, Congress ultimately allowed
the regulations to go into effect, consistent with its prior statement that Congress itself would
review the regulations to ensure consistency with Title IX. See McCormick ex rel. McCormick v.
           of Mamaroneck, 370 F.3d 275, 287 (2d Cir. 2004) (laying out the history of the Javits
Sch. Dist. of
Amendment, and the response from Congress to the regulations promulgated thereunder). In doing
                          Department’s athletics regulations to be consistent with Title IX.
so, Congress deemed the Department's
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 36 of 50

Page 35 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

The Department's
     Department’s regulations validly clarify the scope of a recipient’s
                                                               recipient's non-discrimination duties
under Title IX in the case of sex-specific athletic teams. See Cohen v. Brown Univ., 991 F.2d 888,
895 (1st Cir. 1993) ("The
                    (“The degree of deference [to the Department of Education] is particularly high
in Title IX cases because Congress explicitly delegated to the agency the task of prescribing
standards for athletic programs under Title IX."). IX.”). Specifically, although the Department's
                                                                                        Department’s
                                                           “provid[ing] any athletics separately"
regulations have long generally prohibited schools from "provid[ing]                   separately” on
                                          “operate or sponsor separate teams for members of each
the basis of sex, they permit schools to "operate
sex where selection for such teams is based upon competitive skill or the activity involved is a
         sport.” 34 C.F.R. § 106.41(a), (b). In those circumstances, men and women are not
contact sport."
similarly situated because of their physiological differences, and separating them based on sex is
accordingly not prohibited by Title IX. See Bostock, 140 S. Ct. at 1740 ("To
                                                                          (“To ‘discriminate against’
                                                                               'discriminate against'
a person, then, would seem to mean treating that individual worse than others who are similarly
situated.”). Thus, schools may offer separate-sex teams. Indeed, such separate-sex teams have
situated.").
long ensured that female student athletes are afforded an equal opportunity to participate. 34
C.F.R. § 106.41(c)(1). Those regulations authorize single-sex teams because physiological
differences are relevant.

Even assuming that the Court's
                           Court’s reasoning in Bostock applies to Title IX—a question the Court
                                   Court’s opinion in Bostock would not affect the Department's
expressly did not decide—the Court's                                                     Department’s
position that its regulations authorize single-sex teams under the terms of 34 C.F.R. § 106.41(b).
The Bostock decision states, "An“An individual’s
                                    individual's homosexuality or transgender status is not relevant
                  decisions” because an employee’s
to employment decisions"                  employee's sex is not relevant to employment decisions,
     “[se]x plays a necessary and undisguisable role in the decision"
and "[se]x                                                     decision” to fire an employee because
of the employee's
         employee’s homosexual or transgender status. Bostock, 140 S. Ct. at 1741, 1737.
Conversely, however, there are circumstances in which a person's
                                                             person’s sex is relevant, and distinctions
based on the two sexes in such circumstances are permissible because the sexes are not similarly
situated. Congress recognized as much in Title IX itself when it provided that nothing in the statute
should be construed to prohibit "separate
                                   “separate living facilities for the different sexes."
                                                                                 sexes.” See, e.g., 20
U.S.C. §1686; see also 34 C.F.R. § 106.32(b) (permitting schools to provide "separate
                                                                                 “separate housing on
              sex” as long as housing is "[p]roportionate"
the basis of sex"                         “[p]roportionate” and "comparable");
                                                                  “comparable”); 34 C.F.R. § 106.33
             “separate toilet, locker room, and shower facilities on the basis of sex,"
(permitting "separate                                                              sex,” so long as the
facilities "provided
           “provided for students of one sex shall be comparable to such facilities provided for
                       sex”).
students of the other sex").

The Court's
     Court’s opinion in Bostock also does not affect the Department's
                                                          Department’s position that its regulations
authorize single-sex teams based only on biological sex at birth—male or female—as opposed to
  person’s gender identity. The Court states that its ruling is based on the "assumption"
a person's                                                                      “assumption” that sex
is defined by reference to biological sex, and its ruling in fact rests on that assumption. See
Bostock, 140 S. Ct. at 1741 ("[T]ake
                                (“[T]ake an employer who fires a transgender person who was
identified as a male at birth but who now identifies as a female. If the employer retains an
otherwise identical employee who was identified as female at birth, the employer intentionally
penalizes a person identified as male at birth for traits or actions that it tolerates in an employee
identified as female at birth.").
                         birth.”). The logic that an employer must treat males and females as
similarly situated comparators for Title VII purposes necessarily relies on the premise that there
are two sexes, and that the biological sex of the individual employee is necessary to determine
whether discrimination because of sex occurred. Where separating students based on sex is
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 37 of 50

Page 36 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

permissible—for example, with respect to sex-specific sports teams—such separation must be
pennissible—for
based on biological sex.

Additionally, if Bostock's
                 Bostock’s reasoning under Title VII were applied to policies regarding single-sex
sports teams under Title IX, it would confirm that the Department's
                                                        Department’s regulations authorize single-
sex teams only based on biological sex. In Bostock, the Court took the position that
“homosexuality and transgender status are inextricably bound up with sex,"
"homosexuality                                                             sex,” such that "when
                                                                                           “when an
employer fires an employee for being homosexual or transgender, it necessarily and intentionally
discriminates against that individual in part because of sex."
                                                           sex.” See id. at 1742, 1744. Under that
logic, special exceptions from single-sex sports teams based on homosexuality or transgender
status would themselves generally constitute unlawful sex discrimination, because homosexuality
and transgender status are not physiological differences relevant to the separation of sports teams
based on sex. In other words, if Bostock applies, it would require that a male student-athlete who
identifies as female not be treated better or worse than other male student-athletes. If the school
offers separate-sex teams, the male student-athlete who identifies as female must play on the male
team, just like any other male student-athlete. For all of these reasons, the Department continues
to interpret 34 C.F.R. § 106.41(b), regarding operation of athletic teams "for
                                                                          “for members of each sex"
                                                                                                sex”
(emphasis added), to mean operation of teams for biological males, and for biological females, and
does not interpret Title IX to authorize separate teams based on each person's
                                                                        person’s transgender status,
or for members of each gender identity. When a recipient provides "separate
                                                                       “separate teams for members
         sex” under 34 C.F.R. § 106.41(b), the recipient must separate those teams on the basis of
of each sex"
biological sex, and not on the basis of homosexual or transgender status.

The holding in Bostock addressed the context of an employment situation in which a distinction
based on sex was prohibited and not permitted under Title VII. The Bostock holding does not alter
the legal authority for single-sex athletic teams under Title IX because Title IX and its
implementing regulations permit certain distinctions based on sex under 34 C.F.R. 106.41(b). The
Office for Civil Rights therefore issues this Revised Letter of Impending Enforcement Action to
clarify that it will continue to proceed with bringing the recipients in this matter into compliance
with Title IX.

Analysis and Conclusions

The Complainant alleged that the CIAC's
                                  CIAC’s Revised Transgender Participation Policy discriminated
against female student-athletes competing in interscholastic girls'
                                                             girls’ track in the state of Connecticut
on the basis of their sex. Specifically, the Complainant alleged that as a result of the CIAC's
                                                                                             CIAC’s
Revised Transgender Participation Policy, Students A and B were permitted to compete in girls’ girls'
track athletic competitions, which resulted in female student-athletes being denied the benefits of
an education program or activity and the opportunities to participate in higher level and/or post-
season competitions.

       The CIAC:

OCR determined that the CIAC, by purporting to provide sex-segregated teams under 34 C.F.R.
                                                                               girls’ interscholastic
§ 106.41(b) yet permitting the participation of biologically male students in girls'
track in the state of Connecticut, pursuant to the Revised Transgender Participation Policy, denied
        Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 38 of 50

Page 37 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

female student-athletes benefits and opportunities, including to advance to the finals in events; to
advance to higher level competitions, such as the State Open Championship or the New England
Regional Championship; to win individual and team state championships, along with the benefit
of receiving medals for these events; to place higher in any of the above events; to receive awards
and other recognition; and possibly to obtain greater visibility to colleges and other benefits. For
these same reasons, OCR also determined that the CIAC treated students differently based on sex,
by denying opportunities and benefits to female student-athletes that were available to male
student-athletes, including the opportunity to compete on and against teams comprised of members
of one sex. Indeed, CIAC also treated male student-athletes whose gender identity does not align
with their sex more favorably than other male student-athletes, by affording them the opportunity
to compete on and against teams comprised of members of the opposite sex.

With respect to the three student-athletes on whose behalf the complaint was filed (Student 1,
Student 2, and Student 3), Student A's A’s and Student B'sB’s 11stst and 2nd
                                                                         2nd place finishes, respectively, in
the preliminaries of the 2018-2019 Indoor State Open Championship for the 55-meter dash, denied
                           th
Student 1, who placed 88th,   , the opportunity of advancing to the finals in this event, since only the
top 7 finishers advanced to the finals. Student A's       A’s and Student B's   B’s participation in girls' girls’
interscholastic track in the state of Connecticut, pursuant to the Revised Transgender Participation
Policy had the most significant impact on Student 2. Specifically, Student A's        A’s 11stst place finish,
                                                                                                       fmish, in
the finals of the 2018-2019 Outdoor Class S Statewide Championship for the 100-meter dash and
the 200-meter dash, denied Student 2, who placed 2nd      2nd in both events, the benefit of a 11stst place
                                               st      nd
finish; and Student A's
                     A’s and Student B's B’s 11st and 2nd
                                                      2 place finishes, in the 2018-2019 Indoor State
                                                                                                                rd
Open Championship for the 55-meter dash, denied an opportunity for Student 2, who placed 3                    3rd, ,
           st                                              st
to place 1
         1st in the event and receive the benefit of a 1st1 place medal. Denying a female student a
chance to win a championship due to the lack of opportunity to compete on and against teams
comprised solely of members of one sex, is inconsistent with Title IX’s             IX's mandate of equal
                               48
opportunity for both sexes.48
                      sexes. Accordingly, OCR determined that the CIAC denied athletic benefits
and opportunities to female student-athletes competing in interscholastic girls'   girls’ track in the state of
Connecticut through the Revised Transgender Participation Policy, in violation of the regulation
implementing Title IX, at 34 C.F.R. § 106.41(a). OCR also has concerns that additional violations
may have resulted from the Policy and from Student A's        A’s and B's B’s participation in girls'
                                                                                                    girls’ track,
including but not limited to losses or lowered placement in regular season meets; losses or lowered
placement in conference championships; and an inability for some female student-athletes to
participate generally in a race at any level (not just championship level).

With respect to the Team Championships for the 2018-2019 Indoor State Open Championship,
absent Student A's
                A’s participation, School A2 earned 26 points in 4 different events. Adding the 8
points for the 4 x 200 relay, in which School A2 may have placed and earned points even without
Student A, School A2 would have earned 34 points, behind School 1, which had 39 points.
Subtracting the 8 relay points would have also placed School A behind School 3. Thus, Student
A’s participation may have denied School 1 and its female student-athletes the benefit of a team
A's

48
48See McCormick v. School District of   of Mamaroneck, 370 F.3d 275, 294-95 (2d Cir. 2004) ("A      (“A primary purpose of
competitive athletics is to strive to be the best. . . . Treating girls differently regarding a matter so fundamental to the
experience of sports—the chance to be champions—is inconsistent with Title IX’s       IX's mandate of equal opportunity for
     sexes.”).
both sexes.").
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 39 of 50

Page 38 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

championship, and may have denied School 3, and other schools, the benefit of a higher
placement. 49
placement.49

        Glastonbury:

OCR determined that the participation of Glastonbury in athletic events sponsored by the CIAC,
                      CIAC’s Revised Transgender Participation Policy, which resulted in Student
consistent with the CIAC's
1, and other female student-athletes competing against Students A and B, denied athletic benefits
and opportunities to Student 1 and other female student-athletes, in violation of the regulation
implementing Title IX, at 34 C.F.R. § 106.41(a). Further, Glastonbury is not providing separate
teams for each sex as permitted under 34 C.F.R. § 106.41(b). Glastonbury placed female student-
athletes in athletic events against male student-athletes, resulting in competitive disadvantages for
female student-athletes. The athletic events in which the female student-athletes competed were
coeducational; female student athletes were denied the opportunity to compete in events that were
exclusively female, whereas male students were able to compete in events that were exclusively
                         districts’ participation in the athletic events sponsored by the CIAC denied
male. Accordingly, the districts'
female student-athletes athletic opportunities that were provided to male student-athletes.
Glastonbury’s obligation to comply with the regulation implementing Title IX is not obviated or
Glastonbury's
alleviated by any rule or regulation of the CIAC. 34 C.F.R § 106.6(c).

The participation of Glastonbury in athletic events sponsored by the CIAC, consistent with the
CIAC’s Revised Transgender Participation Policy, which resulted in Student 1, and other female
CIAC's
student-athletes competing against Students A and B, denied Student 1 the opportunity to place
higher in events, such as the 100-meter dash at the 2017-2018 Outdoor State Championship and
New England Regional Championship; the 55-meter dash at the 2018-2019 Indoor CCC Regional
Championship; and the 200-meter dash at the 2018-2019 Outdoor State Championship. Student
                 B’s 1Ptst and 2nd
A’s and Student B's
A's                            2nd place finishes, respectively, in the preliminaries of the 2018-2019
                                                                                                 th
Indoor State Open Championship for the 55-meter dash, denied Student 1, who placed 88th,            , the
opportunity of advancing to the final in this event, since only the top 7 finishers advanced to the
finals.

        Canton:

OCR determined that the participation of Canton in athletic events sponsored by the CIAC,
                      CIAC’s Revised Transgender Participation Policy, which resulted in Student
consistent with the CIAC's
2, and other female student-athletes, competing against Students A and B, denied athletic benefits
and opportunities to Student 2, and other female student-athletes, in violation of the regulation
implementing Title IX, at 34 C.F.R. Section 106.41(a). Further, Canton is not providing separate
teams for each sex as permitted under 34 C.F.R. § 106.41(b). Canton placed female student-
athletes in athletic events against male student-athletes, resulting in competitive disadvantages for
female student-athletes. The athletic events in which the female student-athletes competed were

49
49 With respect to the 2018-2019 Outdoor State Open Championships, held on June 3, 2019. The top five finishers
                                                                                                          fmishers
were as follows: School 3: 58 points; Windsor: 43 points; School A2: 38 points; Norwich Free Academy: 32 points;
Immaculate: 30 points. Student A's
                                 A’s participation earned school A2 an additional 10 to 20 points and a third-place
                                                                      th
finish
fmish when School A2 might otherwise have finished
                                             fmished no better than 55th.
                                                                        .
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 40 of 50

Page 39 of 49 —
              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

coeducational; female student athletes were denied the opportunity to compete in events that were
exclusively female, whereas male students were able to compete in events that were exclusively
                         districts’ participation in the athletic events sponsored by the CIAC denied
male. Accordingly, the districts'
female student-athletes athletic opportunities that were provided to male student-athletes.
Canton’s obligation to comply with the regulation implementing Title IX is not obviated or
Canton's
alleviated by any rule or regulation of the CIAC. 34 C.F.R § 106.6(c).

The participation of Canton in athletic events sponsored by the CIAC, consistent with the CIAC's           CIAC’s
Revised Transgender Participation Policy, which resulted in Student 2, and other female student-
athletes competing against Students A and B, denied Student 2 the opportunity to place higher in
events, such as the Class S Outdoor Championships; the Indoor and Outdoor State Open
Championships; and the New England Regional Championships. Specifically, Student A's                       A’s and
          B’s 11stst and 2nd
Student B's                 2nd place finishes respectively, in the 2018-2019 Indoor State Open
                                                                                                      rd
Championship for the 55-meter dash, denied an opportunity for Student 2, who placed 3                3rd,, to place
  st                                                  st                                st
1Pt in the event and receive the benefit of a 1Pt place medal. Student A's        A’s 1Pt place finish, in the
finals of the 2018-2019 Outdoor Class S Statewide Championship for the 100-meter dash and the
200-meter dash, denied Student 2, who placed 2nd         2nd in both events, the benefit of a 1Ptst place finish.
          A’s 11Stst place finish in the finals of the State Open Championship in the 200-meter dash
Student A's
denied Student 2, who finished 4th,   4th, the benefit of a top-three finish.

        Danbury:

OCR determined that the participation of Danbury in athletic events sponsored by the CIAC,
                      CIAC’s Revised Transgender Participation Policy, which resulted in Student
consistent with the CIAC's
3, and other female student-athletes, competing against Students A and B, denied athletic benefits
and opportunities to Student 3, and other female student-athletes, in violation of the regulation
implementing Title IX, at 34 C.F.R. Section 106.41(a). Further, Danbury is not providing separate
teams for each sex as permitted under 34 C.F.R. § 106.41(b). Danbury placed female student-
athletes in athletic events against male student-athletes, resulting in competitive disadvantages for
female student-athletes. The athletic events in which the female student-athletes competed were
coeducational; female student athletes were denied the opportunity to compete in events that were
exclusively female, whereas male students were able to compete in events that were exclusively
male. Accordingly, the districts'
                         districts’ participation in the athletic events sponsored by the CIAC denied
female student-athletes athletic opportunities that were provided to male student-athletes.
Danbury’s obligation to comply with the regulation implementing Title IX is not obviated or
Danbury's
alleviated by any rule or regulation of the CIAC. 34 C.F.R § 106.6(c).

The participation of Danbury in athletic events sponsored by the CIAC, consistent with the CIAC's
                                                                                              CIAC’s
Revised Transgender Participation Policy, which resulted in Student 3, and other female student-
athletes competing against Students A and B, denied Student 3 the opportunity to place higher in
events, such as at the Outdoor State Open Championships and the New England Regional
Championships. Specifically, Student A's  A’s 11Stst place finish in the finals of the State Open
Championship in the 200-meter dash denied Student 3, who finished 3rd, 3rd, the benefit of placing 2nd
                                                                                                   2nd
                                st
in the event; and Student A's
                          A’s 11St place finish in the finals of the 200-meter dash at the Outdoor
New England Regional Championships denied Student 3, who finished 3rd       3rd the benefit of placing
 nd
2 in the event.
2nd
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 41 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 40 of 49 —
20-1006, and 01-20-1007


                           A1):
          Hartford (School Al):

Student A participated in girls'
                            girls’ outdoor track on School Al's
                                                            A1’s team in Hartford during school year
2017-2018. OCR determined that the participation of School Al      A1 in athletic events sponsored by
                                  CIAC’s Revised Transgender Participation Policy, which resulted
the CIAC, consistent with the CIAC's
in Student A's
            A’s participating in events against Students 1, 2, and 3, and against other female student-
athletes, denied athletic benefits and opportunities to Students 1, 2, and 3, and other female student-
athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. § 106.41(a). Further,
Hartford is not providing separate teams for each sex as permitted under 34 C.F.R. § 106.41(b).
Hartford’s obligation to comply with the regulation implementing Title IX is not obviated or
Hartford's
alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).

          Bloomfield:

Student A participated in girls'
                            girls’ indoor and outdoor track for Bloomfield during school year 2018-
2019. OCR determined that the participation of Bloomfield in athletic events sponsored by the
CIAC, consistent with the CIAC's
                              CIAC’s Revised Transgender Participation Policy, which resulted in
Student A's
         A’s participating in events against Students 1, 2, and 3, and against other female student-
athletes, denied athletic benefits and opportunities to Students 1, 2, and 3, and other female student-
athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. Section 106.41(a).
Further, Bloomfield is not providing separate teams for each sex as permitted under 34 C.F.R. §
            Bloomfield’s obligation to comply with the regulation implementing Title IX is not
106.41(b). Bloomfield's
obviated or alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).

          Cromwell:

Student B participated in girls'
                           girls’ indoor and outdoor track for Cromwell during school years 2017-
2018 and 2018-2019. OCR determined that the participation of Cromwell in athletic events
                                                CIAC’s Revised Transgender Participation Policy,
sponsored by the CIAC, consistent with the CIAC's
which resulted in Student B's
                           B’s participating in events against Students 1, 2, and 3, and against other
female student-athletes, denied athletic benefits and opportunities to Students 1, 2, and 3, and other
female student-athletes, in violation of the regulation implementing Title IX, at 34 C.F.R. §
106.41(a). Further, Cromwell is not providing separate teams for each sex as permitted under 34
                      Cromwell’s obligation to comply with the regulation implementing Title IX
C.F.R. § 106.41(b). Cromwell's
is not obviated or alleviated by any rule or regulation of the CIAC. 34 C.F.R. § 106.6(c).

For the aforementioned reasons, OCR also determined that the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury treated student-athletes differently based on sex, by
denying opportunities and benefits to female student-athletes that were available to male student-
athletes.

    II.      RETALIATION

The Complainant also alleged that (1) the CIAC retaliated against Parent 1, after Parent 1
complained about the Revised Transgender Participation Policy, by informing Parent 1, in March
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 42 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 41 of 49 —
20-1006, and 01-20-1007

               CIAC’s
2019, that the CIAC  's Executive Director would no longer accept communications from her; and
         Glastonbury’s track coach retaliated against Student 1, for her and Parent 2's
(2) that Glastonbury's                                                              2’s advocacy
against the Revised Transgender Participation Policy, by (a) replacing Student 1 on the sprint
medley relay team in February 2019; (b) telling Student 1 and her parents that he could not give a
good report to college coaches about her in March and May 2019; (c) denying Student 1 a position
as a team captain in March 2019; and (d) suggesting that Student 1 should leave the outdoor track
team due to her schedule, in March and May 2019.

Findings of Fact

                                             CIAC’s Retaliation
                 1. Allegation Regarding the CIAC's

OCR determined that the CIAC Handbook in effect during school year 2018-2019 sets forth the
CIAC’s "Communication
CIAC's   “Communication Protocol Rules, Regulations and Interpretations"
                                                                Interpretations” (Communication
Protocol). According to the Communication Protocol, the CIAC Board of Control is the official
                                                             CIAC’s rules and regulations. The
body charged with the responsibility of interpreting the CIAC's
                                                            “[i]nquiries to the CIAC office from
Communication Protocol provides, in pertinent part, that "[i]nquiries
parents, student-athletes, coaches and the public requesting an interpretation of the rules and
regulations will be referred back to the member school principal or his/her designee."
                                                                            designee.” In addition,
Section 4.21 of the CIAC Handbook, "Regulation
                                          “Regulation Interpretation/CIAC Protocol in Providing
Decisions to School Personnel and Public (Effective July 1, 2006),"
                                                               2006),” provides, in pertinent part,
“The CIAC staff will not discuss CIAC rules and regulations with anyone other than school
"The
administrators and athletic directors. Telephone inquiries from parents and coaches will not be
honored. All calls from anyone other than the athletic director or school administrator will
                          school.” (Emphasis in original.)
be referred back to the school."

OCR determined that Parent 1 initially contacted the CIAC about the policy when she sent a letter
                                  CIAC’s former Executive Director, in which she requested that
dated February 21, 2018, to the CIAC's
                                                         athletes’ participating in the girls'
the CIAC establish a rule to address transgender athletes'                               girls’ state
championship track competitions. In an email dated March 10, 2018, the former Executive
Director responded by acknowledging that issues surrounding transgender student-athlete
                                                             CIAC’s policy is directly aligned with
participation are complicated; advising Parent 1 that the CIAC's
state anti-discrimination law, including the state's
                                             state’s definition of gender to include gender identity;
and reminding Parent 1 that most high school athletes are minors and are therefore afforded a
unique level of legal protection regarding their right to privacy.

On January 24, 2019, Parent 1 sent an email to the CIAC's
                                                   CIAC’s current Executive Director, attaching
a letter in which she again requested that the CIAC establish a rule for transgender athletes'
                                                                                        athletes’
participating in state championship track competitions and setting forth her own proposal for the
                                                                            championships. 50 The
placement and scoring of transgender female athletes participating in state championships.'


50 Specifically, Parent 1 proposed the following: "Male-to-female
50
                                                  “Male-to-female transgender athletes who have not yet undergone
hormone therapy should compete as exhibition athletes, with results not included for scoring and placing. This would
ensure that the needs of both of these protected classes are met. The transgender athletes would still be able to
participate on the team in which they identify and the female-born athletes would be afforded the opportunity to
compete in a race that is not clouded by questions of unfair advantage."
                                                             advantage.” (Emphasis in original.)
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 43 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 42 of 49 —
20-1006, and 01-20-1007

Executive Director responded by email the same day, advising Parent 1 that the appropriate process
for addressing her proposal would be to speak with the athletic director or principal at her child’s
                                                                                               child's
school, as policy or rule proposals "may
                                    “may be submitted through member leagues, sport committees,
member principals, [the Connecticut Association of Athletic Directors], or the Connecticut High
School Coaches Association."
                 Association.” Parent 1 replied to the director's
                                                        director’s email that same day, January 24,
2019, stating that she would follow up with the principal and athletic director at her child's
                                                                                       child’s school
to see if they would be willing to submit her proposal.

OCR determined that on February 1, 2019, the principal and the Executive Director spoke by
telephone, regarding Parent 1’s
                              l's letter and proposal. The Executive Director memorialized the call
in an email to the principal that same day, in which he stated that the CIAC would be convening a
gender subcommittee meeting on February 7, 2019, with the task of reviewing all the CIAC
bylaws, processes, procedures in which gender plays a role, including the Revised Transgender
Participation Policy; and that he would share a redacted copy of Parent 1's       1’s letter with the
subcommittee members, in order "to  “to provide all points of view to ensure a rich discussion among
            members.”
committee members."

OCR determined that in response to Parent 1's1’s request, made through her building principal, for
an in-person meeting with a CIAC representative, the Executive Director attended a meeting at the
school with Parent 1 and the principal on February 28, 2019. The Executive Director stated that,
at the meeting, he explained to Parent 1 why the CIAC believed that the Revised Transgender
Participation Policy was in alignment with Title IX and Connecticut state law, and advised Parent
1 that he believed that Title IX did not apply to the parent's
                                                      parent’s concerns because Title IX does not
address winning. Following the meeting, that same day, Parent 1 sent an email to the Executive
Director, in which she thanked him for visiting the school and wrote that "[i]t
                                                                          “[i]t was helpful to hear
from you directly regarding the transgender policy and to understand what the CIAC process will
                      issue.”
be for reviewing this issue."

OCR determined that on March 28, 2019, Parent 1 sent an email to the Executive Director, in
which she attached a letter and included links to several websites concerning issues related to the
Revised Transgender Participation Policy. The Executive Director responded by email that same
day, stating that he had read her email, and cordially reminded her that any further correspondence
to the CIAC should come through her principal. The Complainant did not provide, nor did OCR
find, evidence of any further communications between Parent 1 and the Executive Director.

The Executive Director denied that he banned Parent 1 from sending communications to him.
Rather, the Executive Director stated that he treated Parent 1 in a manner consistent with how he
treated other individuals in similar situations, by reminding her of the CIAC's
                                                                             CIAC’s policy that
                                                school’s representative. OCR determined that the
communications must go through the member school's
Executive Director has responded in a similar manner to other parents who sought to communicate
directly with him in a similar fashion. OCR determined that none of the similarly situated parents
had engaged in protected activities.

               2. Allegations Regarding Glastonbury Track Coach Retaliation
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 44 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 43 of 49 —
20-1006, and 01-20-1007

The Complainant also alleged that a Glastonbury track coach retaliated against Student 1, for her
           2’s advocacy against the Revised Transgender Participation Policy, by (a) replacing
and Parent 2's
Student 1 on the sprint medley relay team in February 2019; (b) telling Student 1 and her parents
that he could not give a good report to college coaches about her in March and May 2019; (c)
denying Student 1 a position as a team captain in March 2019; and (d) suggesting that Student 1
should leave the outdoor track team due to her schedule, in March and May 2019.

        Allegation (a):

                                                            Glastonbury’s girls'
OCR determined that a team made up of students from Glastonbury's         girls’ indoor track team
competed at the 2019 New Balance Nationals Track and Field championships ("Nationals").
                                                                                (“Nationals”). The
track coach stated that the meet is not a CIAC or school-sanctioned meet; therefore, any student
who participates does so on an individual basis, not on behalf of Glastonbury. The track coach
stated that, accordingly, the Glastonbury coaches do not choose who may attend the meet or choose
which athletes will participate in which events. Rather, the individual students choose, on their
own, whether to compete in the meet, and who will compete in the events, including relays. The
track coach further stated that it was his understanding that Student 1 was not selected to run in a
relay at the meet, but he denied that he played a role in this decision. He further stated that his
understanding was that the other athletes decided that Student 1 would not compete in the relay,
but he did not know why they had made that decision.

Student 1 confirmed that it is each individual student-athlete's
                                                      student-athlete’s decision whether to attend
Nationals, if she qualifies; however, she stated that for relay events, a track coach was responsible
for signing up the various teams. Parent 2 indicated that this is to prevent students from different
schools entering themselves as a single "power
                                          “power team."
                                                   team.” Student 1 stated that although she had a
                                                           2018, 51 she was not asked to join the sprint
qualifying time for the sprint medley relay in December 2018,51
medley relay team for Nationals in March 2019. Student 1 stated that, during the regular season,
coaches pick the best athletes that are capable of running times that they would like to see for an
overall split in the event, but that she was not fully aware of how the coaches make those
determinations. Student 1 acknowledged that she was not sure which coach picked the sprint
medley relay team for Nationals, but she assumed that a coach picked the team because that was
what was done for all other meets during the season.

        Allegation (b):

The Complainant stated that at the first practice of the outdoor season on March 16, 2019, the track
coach told Parent 4 that he had nothing good to say about Student 1 to a college coach; and on or
about May 1, 2019, the track coach told Student 1 that he could not give a good report of her to
college coaches.

The track coach denied that he told either Student 1 or her parents that he could not give a good
report to college coaches about Student 1. The track coach stated that it is his practice to be
completely honest with college coaches, to ensure that college coaches continue to trust and rely

51
51 The records Glastonbury provided indicate that Student 1 participated on a sprint medley relay team during a meet
held on December 22, 2018.
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 45 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 44 of 49 —
20-1006, and 01-20-1007

on his recommendations of athletes. The track coach stated that because of this, on or about March
16, 2019, in the course of a discussion with Parent 4 about the Student 1’s
                                                                        l's workouts and her college
future, he told Parent 4 that he is "100%
                                     “100% honest with a college coach when asked any questions
                  athletes.” 52 The track coach stated that he had also told Student 1 that he would
about any of the athletes."52
be 100% honest with college coaches, although he did not recall the date of this conversation or
the specific context in which the subject was raised. The track coach also advised OCR that
Student 1 has not requested that he give a recommendation or report to any college coach on her
behalf, nor has any college coach requested information about Student 1.

Student 1 denied that the track coach told her that he would be honest with any college coaches,
and instead maintained that the track coach told her, and Parent 4, that he did not have anything
good to say about her and could not give a good report about her. Student 1 stated that the track
coach made this statement to her one day when she was letting him know that she was leaving
practice for work. Student 1 confirmed that she has not asked the track coach to speak with any
coaches on her behalf.

         Allegation (c):

The Complainant stated that the track coach told Student 1 that he did not select her as team captain
because she departed early from practice on Fridays for work, despite her having served as team
captain during the indoor season and not receiving any complaints about her as a captain. The
track coach stated that students who wish to be considered for a team captain position are required
to submit a written statement concerning their interest at the beginning of each season, indoor and
outdoor. All of the coaches then select the team captains as a group. If there are any disagreements
among the coaches, the track coach makes the final decision regarding the selection. The track
coach stated that the qualifications for team captain are hard work, dedication, leadership,
sportsmanship, and appropriately representing the high school. The track coach stated that the
number of captains for the team typically ranges from three to seven for each season, depending
on the size of the team and the number of qualified athletes who apply.

The track coach stated that in December 2018, Student 1 was selected as a captain for the indoor
season 2018-2019; but that the decision was not unanimous because at least two coaches
questioned Student 1’s
                   l's qualifications for a captain position, stating that they believed that she had
                                               maturity. 53 The track coach stated that despite the
not shown enough leadership, dedication and maturity.53
concerns raised by other coaches, he chose Student 1 to be a captain for that season because he
had observed her helping new athletes on the team and he believed that she would step up to the
challenge.

The track coach stated that in March 2019, Student 1 applied to be a captain for the outdoor season
2018-2019. He stated that after speaking with all of the coaches, it was unanimous that they would
not select Student 1 to be a captain for a number of reasons. He stated that the main reason was
that during the indoor season (December 2018 —      – January 2019), Student 1 had, on several

52
52The track coach stated that in reply to his remark, Parent 4 stated that he understood.
53
53Specifically, an assistant track coach stated that he had concerns about Student 1’s
                                                                                   l's being selected as captain because
he did not believe that Student 1 had the maturity to be a captain.
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 46 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 45 of 49 —
20-1006, and 01-20-1007

occasions, displayed poor sportsmanship at meets by ripping off her headband and storming away
at the conclusion of her race. In addition, the track coach stated, and another coach confirmed,
that during the indoor season, Student 1 often skipped her sprint workouts in favor of spending
more time doing her long jump workouts; or claimed that she had an injury and could not do her
sprint workouts, despite being able to do her long jump workouts and being cleared by the trainer.
An assistant coach confirmed that during the indoor season, Student 1 failed to follow his
instructions during practice, often did not complete her workouts, and exhibited poor
sportsmanship at meets. Both the assistant coach and another coach agreed that Student 1 should
not be selected as a captain for the outdoor season. The track coach stated that during a prior
school year, he declined to select a student as team captain because she similarly failed to
demonstrate leadership qualities/maturity. Glastonbury stated that this student had not engaged in
protected activities.

       Allegation (d):

The Complainant alleged that on or about March 25, 2019, the track coach told Student 1 that she
should consider leaving the team if she did not attend full practice every day. The Complainant
alleged that the track coach had not asked other student-athletes to leave the team due to missing
practices for work commitments. The Complainant also alleged that on or about May 1, 2019, the
track coach complained to Student 1 about her missing Friday practices.

The track coach denied that he had an issue with Student 1’s
                                                           l's leaving practice early on Fridays and
denied that he specifically told her that she should leave the team. The track coach stated that he
and the other coaches emphasized the importance of practice during meetings held at the beginning
of the season with the student-athletes and their parents; but he denied having told any students
recently, including Student 1, that they should consider leaving the team if they did not attend full
practice every day. The track coach further stated that he was aware that Student 1 left practice
early on Fridays for work; and stated that he did not object to this, particularly because the team
often ends practice early on Fridays during the winter when the gym is used for high school
basketball games and because Friday practices are typically lighter prior to the track team
competitions on the weekends.

Legal Standards

The regulation implementing Title IX, at 34 C.F.R. § 106.71, incorporates by reference 34 C.F.R.
§ 100.7(e) of the regulation implementing Title VI of the Civil Rights Act of 1964, 42 U.S.C.
            seq., which provides that no recipient or other person shall intimidate, threaten, coerce
§ 2000d et m.,
or discriminate against any individual for the purpose of interfering with any right or privilege
secured by regulations enforced by OCR or because one has made a complaint, testified, assisted
or participated in any manner in an investigation, proceeding, or hearing held in connection with
a complaint. The following three elements must be satisfied to establish a prima facie case of
retaliation: (1) an individual engaged in a protected activity; (2) an individual experienced an
adverse action caused by the recipient; and (3) there is some evidence of a causal connection
between the adverse action and the protected activity. When a prima facie case of retaliation has
been established, OCR then determines whether there is a facially legitimate, non-retaliatory
       Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 47 of 50

Page 46 of 49 -– Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

reason for the adverse action; and if so, whether the facially legitimate, non-retaliatory reason is a
pretext for retaliation.

Analysis and Conclusions

                                        CIAC’s Retaliation
            1. Allegation Regarding the CIAC's

The Complainant alleged that the CIAC retaliated against Parent 1, after Parent 1 complained about
the Revised Transgender Participation Policy, by informing Parent 1, in March 2019, that the
CIAC’s Executive Director would no longer accept communications from her. OCR determined
CIAC's
that Parent 1 engaged in protected activity on February 22, 2018, January 24, 2019, and March 28,
2019, when she sent emails expressing concern regarding the Revised Transgender Participation
Policy to the CIAC's             Director; 54 and on February 28, 2019, when Parent 1 met with the
              CIAC’s Executive Director;54
Executive Director in person to discuss her concerns about the policy. OCR determined that the
CIAC was aware of Parent 1’sl's protected activity.

OCR determined, however, that the CIAC proffered a legitimate, non-retaliatory reason for the
Executive Director's
            Director’s statement to Parent 1 that "further
                                                   “further correspondence to CIAC has to come
               principal”; namely, that the CIAC staff typically did not communicate directly with
through your principal";
parents and Parent 1 should have communicated her concerns with the athletic director or school
administrator. OCR determined that the proffered reason was not a pretext for retaliation, as the
Executive Director's
           Director’s instruction was consistent with the CIAC policy and the Executive Director's
                                                                                         Director’s
directives to other parents who had not engaged in protected activities. Therefore, OCR
determined that there was insufficient evidence to substantiate the Complainant's
                                                                      Complainant’s allegation that
the CIAC retaliated against Parent 1, after Parent 1 complained about the Revised Transgender
Participation Policy, by informing Parent 1, in March 2019, that the Executive Director would no
longer accept communications from her. Accordingly, OCR will take no further action with
respect to this allegation.


            2. Allegations Regarding Glastonbury Track Coach Retaliation

OCR determined that Parent 2 engaged in protected activity by sending emails to the Athletic
Director in May, June, and July 2018, expressing her concerns that as a result of the Revised
Transgender Participation Policy "[c]isgender
                                     “[c]isgender girls are no longer provided opportunities in
                                                                                          provided”;
scholastic athletics that are equal and proportionate to the opportunities that boys are provided";
meeting with the Athletic Director, the principal, and the superintendent, on or about August 1,
2018, to discuss these concerns; meeting with the Athletic Director and Parent 4, on or about March
15, 2019, to again discuss these concerns; and telephoning and sending an email to the School’s
                                                                                            School's
Title IX Coordinator in March and April 2019. OCR determined that Parent 2 also engaged in
protected activity in May and June 2018, and in March 2019, when she sent emails to the track
coach regarding her objections to the policy and a petition that she had initiated in opposition to


54
54As discussed previously, Parent 1 communicated with the former the Executive Director in her email on February
22, 2018; and with the current Executive Director from January 24, 2019, onward.
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 48 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 47 of 49 —
20-1006, and 01-20-1007

the policy. OCR determined that the Glastonbury track coach was aware of the Parent 2's
                                                                                    2’s
protected activity.

With respect to Allegation (a), OCR determined that neither the track coach nor any other
Glastonbury employee denied Student 1 an opportunity to participate on a sprint medley relay team
at the New Balance Nationals. Rather, the students themselves chose who would participate.
Accordingly, OCR could not substantiate that the track coach or other Glastonbury employee
subjected Student 1 to an adverse action. Absent an adverse action, OCR does not proceed further
with retaliation analysis. Accordingly, OCR will take no further action regarding Allegation (a).

With respect to Allegation (b), OCR must often weigh conflicting evidence in light of the facts
and circumstances of each case and determine whether the preponderance of evidence supports the
allegation. Here, OCR did not find that the preponderance of the evidence supported the
Complainant’s assertion that the track coach told Parent 2 or Student 1 that he would not give a
Complainant's
good report about Student 1 to college coaches. Based on the foregoing, OCR determined that
there was insufficient evidence to substantiate that the track coach subjected Student 1 to the
alleged adverse action. Absent an adverse action, OCR does not proceed further with a retaliation
analysis. Accordingly, OCR will take no further action regarding Allegation (b).

With respect to Allegation (c), OCR determined that the Glastonbury proffered a legitimate, non-
retaliatory reason for not selecting Student 1 as a captain for the spring 2019 outdoor season;
namely, that track coaches had concerns about Student 1’sl's maturity and dedication after the winter
2018 indoor season. Even assuming that the track coach also told Student 1 that the decision had
to do with her leaving practice early on Fridays, OCR determined that would still be a legitimate,
non-retaliatory reason for not selecting her. OCR determined that the proffered reasons were not
a pretext for retaliation, as other coaches corroborated the reasons for the decision and the track
coach gave an example of another student who had not been re-selected as captain based on similar
behaviors, who had not engaged in protected activities. Additionally, OCR determined that there
was no causal connection between the protected activity and the alleged adverse action, as the
track coach selected Student 1 as a captain for the indoor season after she and Parent 2 had engaged
in protected activities in 2018 and prior to their again engaging in protected activities in 2019.
Therefore, OCR determined that there was insufficient evidence to substantiate the Complainant's
                                                                                      Complainant’s
allegation that the Glastonbury track coach retaliated against Student 1, for her and Parent 2's  2’s
advocacy against the Revised Transgender Participation Policy, by denying Student 1 a position
as a team captain in March 2019. Accordingly, OCR will take no further action regarding
Allegation (c).

With respect to Allegation (d), OCR must often weigh conflicting evidence in light of the facts
and circumstances of each case and determine whether the preponderance of evidence supports the
allegation. Here, OCR did not find that the preponderance of the evidence supported the
Complainant’s assertion that the track coach told Student 1 in March 2019 and May 2019, that she
Complainant's
should consider leaving the team if she had to leave practice early. Based on the foregoing, OCR
determined that there was insufficient evidence to substantiate that the track coach subjected
Student 1 to the alleged adverse action. Absent an adverse action, OCR does not proceed further
with a retaliation analysis. Accordingly, OCR will take no further action regarding Allegation (d).
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 49 of 50

              – Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
Page 48 of 49 —
20-1006, and 01-20-1007

Attempts to Resolve the Complaint

Via e-mail on February 12, 2020, OCR notified the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury that it had determined that the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury violated Title IX, and provided a proposed resolution
agreement (the Agreement) to each that would resolve OCR's OCR’s compliance concerns. During
subsequent telephone calls with counsel for the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury, held during the period of February 13, 2020, through March 13,
2020, OCR informed counsel for the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell,
Canton, and Danbury of the specific violation, and explained the nature of the violations and the
basis of its findings. On multiple occasions during these communications, OCR informed counsel
for the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury of the 90-
calendar day timeframe for negotiations as set forth in Section 303(f) of the Manual. OCR also
informed counsel for the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury that the Manual states that OCR may end the negotiation period at any time prior to the
expiration of the 90-calendar day period when it is clear that agreement will not be reached. On
March 12, 2020, counsel for Bloomfield, Hartford, and Cromwell, and on March 13, 2020, counsel
for the CIAC, Glastonbury, Canton and Danbury, informed OCR that their clients would not sign
the Agreements.

On March 17, 2020, OCR issued impasse letters to the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury notifying the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury that the negotiations had reached an impasse and a final
agreement had not been reached. Further, the letter informed the CIAC, Glastonbury, Bloomfield,
Hartford, Cromwell, Canton, and Danbury that in accordance with the Manual, Section 303(g), if
an agreement was not reached within 10 calendar days of the date of the letter, i.e., by March 30,
2020, OCR would issue a Letter of Impending Enforcement Action indicating that the CIAC,
Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury are in violation of Title IX.
OCR also referred the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury
to the Manual, at https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf, in particular,
Sections 303-305 and 601-602, for more information.

In emails dated March 27, 2020, OCR informed the CIAC, Glastonbury, Bloomfield, Hartford,
Cromwell, Canton, and Danbury that in view of their COVID-19-related duties and
                                                                                OCR’s proposed
responsibilities, OCR was extending the ten-calendar day-deadline to respond to OCR's
resolution agreements for a period of 30 days, to April 27, 2020; and that if agreement was not
reached by that date, OCR would issue a Letter of Impending Enforcement Action pursuant to
Section 305 of the Manual. None of the entities in this matter—the CIAC, Glastonbury,
Bloomfield, Hartford, Cromwell, Canton, and Danbury entered into a resolution agreement with
OCR to remedy the violations, and a Letter of Impending Enforcement Action was sent on May
15, 2020. No response to that Letter was received, either before or after the Court's
                                                                              Court’s decision in
Bostock v. Clayton Cnty., Georgia, 140 S. Ct. 1731 (2020), on June 15, 2020.

Based on the failure of the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury to resolve the identified areas of noncompliance, OCR will either initiate administrative
proceedings to suspend, terminate, or refuse to grant or continue and defer financial assistance to
      Case 3:20-cv-00201-RNC Document 160-1 Filed 09/30/20 Page 50 of 50

Page 49 of 49 — Case Nos. 01-19-4025, 01-19-1252, 01-20-1003, 01-20-1004, 01-20-1005, 01-
20-1006, and 01-20-1007

the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and Danbury, or refer the cases
to the U.S. Department of Justice for judicial proceedings to enforce any rights of the United States
under its laws. OCR will take further enforcement action after no fewer than 10 calendar days
from the date of this letter if resolution of these complaints has not yet been reached. This letter
constitutes a formal statement of OCR's interpretation of Title IX and its implementing regulations
and should be relied upon, cited, and construed as such. Congress explicitly delegated to the OCR
the task of prescribing standards for athletic programs under Title IX. As a result, the degree of
deference to the Department is particularly high in Title IX cases.

This Letter of Impending Enforcement Action is not intended and should not be interpreted to
address the compliance of the CIAC, Glastonbury, Bloomfield, Hartford, Cromwell, Canton, and
Danbury with any other regulatory provision or to address any issues other than those addressed
in this letter. The complainant may file a private suit in federal court whether or not OCR finds a
violation.

Under the Freedom of Information Act, it may be necessary to release this document and related
correspondence and records upon request. In the event that OCR receives such a request, it will
seek to protect, to the extent provided by law, personally identifiable information that, if released,
could reasonably be expected to constitute an unwarranted invasion of personal privacy.

If you have any questions, please contact Nadja Allen Gill, Compliance Team Leader, at (646)
428-3801, or nadja.r.allen.gill@ed.gov.

                                                      Sincerely,



                                                      Kimberly M. Richey
                                                      Acting Assistant Secretary for Civil Rights


cc:    Glenn Lungarini, CIAC Executive Director, via email only
       Alan B. Bookman, Glastonbury Superintendent, via email only
       Kevin D. Case, Canton Superintendent, via email only
       Dr. Enza Macri, Cromwell Superintendent, via email only
       Dr. Sal V. Pascarella, Danbury Superintendent, via email only
       Dr. James Thompson, Jr., Bloomfield Superintendent, via email only
       Dr. Leslie Torres-Rodriguez, Hartford Superintendent, via email only
       Roger G. Brooks, Alliance Defending Freedom, Complainant, via email only
